

Exhibit 10.1






LEASE
by and between
BMR-WATERIDGE LP,
a Delaware limited partnership
and
INOVIO PHARMACEUTICALS, INC.,
a Delaware corporation



--------------------------------------------------------------------------------




LEASE
THIS LEASE (this “Lease”) is entered into as of this 9th day of April, 2013
(the “Execution Date”), by and between BMR-WATERIDGE LP, a Delaware limited
partnership (“Landlord”), and INOVIO PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord owns certain real property (together with adjacent real
property owned by Landlord, the “Property”) and the improvements on the Property
located at 10420, 10480 and 10520 Wateridge Circle Drive, San Diego, California,
including the buildings located thereon; and
B.WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) located in the building at 10480
Wateridge Circle Drive, San Diego, California (the “Building”), pursuant to the
terms and conditions of this Lease, as detailed below.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Lease of Premises.
1.1.    Effective on the Term Commencement Date (as defined below), Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the Premises,
as shown on Exhibit A attached hereto, for use by Tenant in accordance with the
Permitted Use (as defined below) and no other uses. The Property and all
landscaping, parking facilities, private drives and other improvements and
appurtenances related thereto, including the Building, are hereinafter
collectively referred to as the “Project.” All portions of the Building that are
for the non-exclusive use of the tenants of the Building only, and not the
tenants of the Project generally, such as service corridors, stairways,
elevators, public restrooms and public lobbies (all to the extent located in the
Building), are hereinafter referred to as “Building Common Area.” All portions
of the Project that are for the non-exclusive use of tenants of the Project
generally, including driveways, sidewalks, parking areas, landscaped areas, and
(to the extent not located in the a building other than the Amenities Building)
service corridors, stairways, elevators, public restrooms and public lobbies
(but excluding Building Common Area), are hereinafter referred to as “Project
Common Area.” The Building Common Area and Project Common Area are collectively
referred to herein as “Common Area.”
2.Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

1



--------------------------------------------------------------------------------



2.1.    This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.
2.2.    In the definitions below, each current Rentable Area (as defined below)
is expressed in square feet. Rentable Area and “Tenant’s Pro Rata Shares” are
all subject to adjustment as provided in this Lease.
Definition or Provision
Means the Following (As of the Term Commencement Date)
Approximate Rentable Area of Premises
26,500 square feet
Approximate Rentable Area of Building
31,207 square feet
Approximate Rentable Area of Project
106,490 square feet
Tenant’s Pro Rata Share of Building
84.92%
Tenant’s Pro Rata Share of Project
24.88%



2.3.    Initial monthly and annual installments of Base Rent for the Premises
(“Base Rent”) as of the Term Commencement Date, subject to adjustment under this
Lease:
Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
Months 1-12
26,500
$0.00 monthly
$0.00
$0.00
Months 13-18
26,500
$2.47 monthly
$24,700
$148,200
Months 19-24
26,500
$2.47 monthly
$49,400
$296,400
Months 25-36
26,500
$2.54 monthly
$50,800
$609,600
Months 37-48
26,500
$2.62 monthly
$52,400
$628,800
Months 49-60
26,500
$2.70 monthly
$54,000
$648,000
Months 61-72
26,500
$2.78 monthly
$73,670
$884,040
Months 73-84
26,500
$2.86 monthly
$75,790
$909,480
Months 85-96
26,500
$2.95 monthly
$78,175
$938,100
Months 97-108
26,500
$3.04 monthly
$80,560
$966,720
Months 109-120
26,500
$3.13 monthly
$82,945
$995,340




2



--------------------------------------------------------------------------------



2.4.    Estimated Term Commencement Date: September 1, 2013
2.5.    Estimated Term Expiration Date: August 31, 2023
2.6.    Security Deposit: $63,600, subject to increase in accordance with the
terms hereof
2.7.    Permitted Use: Office and laboratory use, including instructional and
educational use, meeting and conference use, and all other lawful uses, in
conformity with all federal, state, municipal and local laws, codes, ordinances,
rules and regulations of Governmental Authorities (as defined below),
committees, associations, or other regulatory committees, agencies or governing
bodies having jurisdiction over the Premises, the Building, the Property, the
Project, Landlord or Tenant, including both statutory and common law and
hazardous waste rules and regulations (“Applicable Laws”)
2.8.    Address for Rent Payment:    BMR-Wateridge LP
Attention Entity 767
P.O. Box 511415
Los Angeles, California 90051-7970


2.9.
Address for Notices to Landlord:    BMR-Wateridge LP

17190 Bernardo Center Drive
San Diego, California 92128
Attn: Vice President, Real Estate Legal
2.10.
Address for Notices to Tenant:    Inovio Pharmaceuticals, Inc.
10480 Wateridge Circle Drive
San Diego, CA 92121
Attn: Peter Kies

2.11.
Address for Invoices to Tenant:    Inovio Pharmaceuticals, Inc.
10480 Wateridge Circle Drive
San Diego, CA 92121
Attn: Peter Kies

2.12.    The following Exhibits are attached hereto and incorporated herein by
reference:
Exhibit A
Premises

Exhibit B
Tenant Improvements

Exhibit C
Acknowledgement of Term Commencement Date and Term Expiration Date

Exhibit D
Exclusive Parking Area

Exhibit E
Form of Letter of Credit

Exhibit F
Rules and Regulations

Exhibit G
Intentionally omitted

Exhibit H
Tenant’s Personal Property

Exhibit I
Form of Estoppel Certificate


3



--------------------------------------------------------------------------------



Exhibit J
Intentionally omitted



3.Term. The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term Commencement Date (as
defined in Article 4) and end on the date that is one hundred twenty (120)
months after the actual Term Commencement Date (such date, the “Term Expiration
Date”), subject to any earlier termination of this Lease as provided herein.
TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1933 OF THE CALIFORNIA CIVIL
CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.
3.1.    Notwithstanding any provision to the contrary contained in this Lease,
Tenant shall have the one-time right to terminate the Lease in its entirety
effective as of the sixth (6) anniversary of the Term Commencement Date (i.e.,
the first (1st) day of the seventh (7th) year of the Term) (the “Termination
Date”) by delivering written notice (the “Termination Notice”) to Landlord on or
before the date that is no less than nine (9) months, but no more than twelve
(12) months, prior to the Termination Date. Within twenty (20) days following
its delivery to Landlord of the Termination Notice, Tenant shall deliver to
Landlord the “Termination Fee” (as defined below) as consideration for and a
condition precedent to the effectiveness of such early termination. The
“Termination Fee” shall equal the sum of (a) Forty-Eight Thousand Dollars
($48,000) and (b) the unamortized (as of the Termination Date) amounts
(calculated by amortizing the same at zero percent (0%) per annum commencing on
the Term Commencement Date, and continuing thereafter for a period of time equal
to one hundred twenty (120) months of (i) the cost of the Tenant Improvements
and (ii) any brokers’ commission payable in connection with this Lease. Subject
to Landlord’s timely receipt of the Termination Notice and the Termination Fee,
this Lease shall automatically terminate and be of no further force or effect
with respect to the Premises, in each case as of the Termination Date, and
Landlord and Tenant shall be relieved of their respective obligations under this
Lease with respect to the Premises from and after the Termination Date, except
with respect to those obligations set forth in this Lease that expressly survive
the expiration or earlier termination thereof, including the payment by Tenant
of all amounts owed by Tenant under this Lease up to and including the
Termination Date. The termination right granted to Tenant under this Article
shall automatically terminate and be of no further force or effect in the event
that (w) Tenant fails to properly and timely exercise such termination right as
set forth in this Article, (x) Tenant assigns, subleases or otherwise Transfers
the Premises or any portion thereof by other entities or persons, or (y)
Tenant’s right to possession of the Premises has previously been terminated. The
termination right granted to Tenant under this Article is personal to the Tenant
and may not be exercised by any other assignee, sublessee or transferee of
Tenant’s interest in this Lease.
3.2.    If Tenant requires additional space for its operations on the Premises
that Landlord cannot accommodate within the Building or the Project, and if
Landlord and Tenant are able to negotiate mutually acceptable terms for the
lease of additional space (which shall not be less than the Rentable Area of the
Premises) to Tenant at an affiliated property of Landlord (“Other Lease”), then
upon the full execution of such Other Lease, Tenant shall have the unilateral
right to terminate this Lease without any penalty or termination fee. Such right
shall be exercised by Tenant’s delivery to Landlord of written notice of
termination at least thirty (30) days prior to the effective date of any such
termination.

4



--------------------------------------------------------------------------------



3.3.    If the Premises are not Substantially Complete prior to the Estimated
Term Commencement Date for any reason other than an Excusable Delay, then (a)
the Term Commencement Date shall be extended by one (1) day for every day after
the Estimated Term Commencement Date that the Premises are not Substantially
Complete for any reason other than an Excusable Delay, (b) Landlord shall pay
the Holdover Premium as hereinafter provided in Section 4.1 of this Lease, and
(c) Tenant shall not be required to pay Rent hereunder until the Term
Commencement Date.
4.Possession and Commencement Date.
4.1.    Landlord shall use commercially reasonable efforts to tender possession
of the Premises to Tenant on the Estimated Term Commencement Date, with the work
(the “Tenant Improvements”) required of Landlord described on Exhibit B
Substantially Complete (as defined below). Tenant agrees that in the event such
work is not Substantially Complete on or before the Estimated Term Commencement
Date for any reason, then (a) this Lease shall not be void or voidable, (b)
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, (c) the Term Expiration Date shall be extended accordingly and (d)
Tenant shall not be responsible for the payment of any Base Rent or Tenant’s
Share of Operating Expenses (as defined below) until the actual Term
Commencement Date as described in Section 4.2 occurs. The term “Substantially
Complete” or “Substantial Completion” means that the Tenant Improvements are
substantially complete in accordance with Exhibit B, except for minor punch list
items. Notwithstanding anything in this Lease to the contrary, Landlord’s
obligation to timely achieve Substantial Completion shall be subject to
extension on a day-for-day basis as a result of Force Majeure (as defined in
Section 16.2) or any delay caused by a Tenant Party (as defined in Section 21.1)
(such delays are referred to herein as “Excusable Delays”). If (q) Landlord has
not allowed Tenant to enter the Premises for the purposes set forth in Section
4.3 by August 1, 2013, as such date may be extended for Excusable Delays (but
subject to the requirements of Section 4.3) or (r) Landlord has not tendered
possession of the Premises to Tenant with the Tenant Improvements Substantially
Complete by the Estimated Term Commencement Date, as such date may be extended
for Excusable Delays, then Landlord shall pay Tenant within twenty (20) days
after receipt of an invoice therefor (including backup documentation reasonably
requested by Landlord, such as copies of the applicable Current Lease holdover
provision and the holdover rent check paid thereunder) the amount of any
holdover premiums (i.e., payments in excess of base rental amounts) actually
paid by Tenant under its current lease (the “Current Lease”) at 11494 Sorrento
Valley Road in San Diego, California (“Holdover Premium”) for each day that
Substantial Completion is delayed; provided, however, that Landlord shall not be
responsible for any Holdover Premium to the extent any delay is caused by an
Excusable Delay. Notwithstanding anything to the contrary in this Section, any
Holdover Premium owed by Landlord pursuant to this Section shall be calculated
on a daily basis and shall not exceed fifty percent (50%) of the base rental
amount owed by Tenant under the Current Lease; provided, Tenant represents and
warrants that the base rental amount owned by Tenant under the Current Lease is
$23,419.80 per month, and that it does not incur any holdover costs under the
Current Lease until September 1, 2013.
4.2.    The “Term Commencement Date” shall be the day Landlord tenders
possession of the Premises to Tenant with the Tenant Improvements Substantially
Complete. If possession is

5



--------------------------------------------------------------------------------



delayed by action of Tenant, then the Term Commencement Date shall be the date
that the Term Commencement Date would have occurred but for such delay. Tenant
shall execute and deliver to Landlord written acknowledgment of the actual Term
Commencement Date and the Term Expiration Date upon Landlord’s written request
after Tenant takes occupancy of the Premises, in the form attached as Exhibit C
hereto. Failure to execute and deliver such acknowledgment, however, shall not
affect the Term Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Premises required for the Permitted Use by
Tenant shall not serve to extend the Term Commencement Date.
4.3.    Landlord shall permit Tenant to enter upon the Premises thirty (30) days
prior to the Term Commencement Date only for the purpose of installing
improvements or the placement of personal property; provided, however, that
Tenant shall furnish to Landlord evidence satisfactory to Landlord that
insurance coverages required of Tenant under the provisions of Article 23 are in
effect, and such entry shall be subject to all the terms and conditions of this
Lease; and provided, further, that if the Term Commencement Date is delayed due
to such early access, then the Term Commencement Date shall be the date that the
Term Commencement Date would have occurred but for such delay.
4.4.    In addition to the Tenant Improvements, Landlord shall make available to
Tenant the following Allowances (as defined below); provided that any work
performed with an Allowance shall be subject to the terms of this Lease:
(a)    An allowance not to exceed Two Hundred Thirty-Eight Thousand Dollars
($238,000) (the “FF&E and Moving Allowance”). The FF&E and Moving Allowance may
be applied to the costs of purchasing or installing fixtures, furniture and
equipment (“FF&E”) in the Premises or moving expenses.
(b)    An allowance not to exceed Twenty-Seven Thousand Five Hundred Dollars
($27,500) (the “Construction Manager Allowance”). The Construction Manager
Allowance may be applied towards the costs of Tenant’s third party construction
manager (Doug Cowan of Jones Lang LaSalle) (“Construction Manager”).
The FF&E and Moving Allowance and the Construction Manager Allowance are
individually referred to herein as an “Allowance” and collectively referred to
herein as the “Allowances.” Any request by Tenant for payment of an Allowance
shall be accompanied by (a) a statement (a “Fund Request”) setting forth the
total amount of the Allowance requested, (b) with regard to the FF&E and Moving
Allowance, invoices from the general contractor and any subcontractors, material
suppliers, third party moving company and other parties requesting payment with
respect to the amount of the FF&E Allowance then being requested, (c) with
respect to the Construction Manager Allowance, invoices from the Construction
Manager requesting payment with respect to the amount of the Construction
Manager Allowance then being requested, (d) with regard to the FF&E and Moving
Allowance, unconditional lien releases from the general contractor and each
subcontractor and material supplier (or other person or entity) that are
entitled to place a lien on the Property under Applicable Laws, with respect to
previous payments made by either Landlord or Tenant with respect to the
Allowance in a form reasonably acceptable to Landlord and complying with
Applicable Laws

6



--------------------------------------------------------------------------------



and (e) with regard to the FF&E and Moving Allowance, conditional lien releases
from the general contractor and each subcontractor and material supplier (or
other person or entity) that are entitled to place a lien on the Property under
Applicable Laws, with respect to the work performed or items purchased or
installed that correspond to the Fund Request, each in a form reasonably
acceptable to Landlord and complying with Applicable Laws. Within thirty (30)
days following receipt by Landlord of a Fund Request and the accompanying
materials required by this Section, Landlord shall pay to the applicable
contractors, subcontractors and material suppliers (or other person or entity)
or to Tenant, as requested by Tenant, the amount set forth in the Fund Request.
Tenant shall have until the date that is twelve (12) months following the Term
Commencement Date (the “Allowance Deadline”) to expend the unused portion of the
Allowances, after which date Landlord’s obligation to fund such costs shall
expire. In no event shall any unused Allowance entitle Tenant to a credit
against Rent payable under this Lease, but unused Allowance funds may be
expended by Tenant for its relocation costs and for signage to be constructed by
Tenant on or around the Premises pursuant to this Lease.
5.Condition of Premises. Tenant acknowledges that neither Landlord nor any agent
of Landlord has made any representation or warranty with respect to the
condition of the Premises, the Building or the Project, or with respect to the
suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business, other than the Delivery Condition Representations (as defined
below). Tenant acknowledges that (a) it is fully familiar with the condition of
the Premises, and except for the Delivery Condition Obligations (as defined
below), Tenant takes the Premises “as is” as of the Term Commencement Date, and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s occupancy or to pay for or construct any improvements to
the Premises, except with respect to the Delivery Condition Obligations and the
Tenant Improvements. Notwithstanding anything in this Lease to the contrary,
Landlord hereby represents to Tenant that, as of the Term Commencement Date, (x)
the Premises shall comply with (i) Applicable Laws, and (ii) the Americans with
Disabilities Act, 42 U.S.C. § 12101, et. seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”), as the ADA is in effect
and interpreted as of the Term Commencement Date, and (y) all Building systems,
including the heating, ventilating, air conditioning, electrical and plumbing
systems serving the Premises, shall be in good working order and condition
(collectively, the “Delivery Condition Representations”). After the Term
Commencement Date, if Tenant discovers any breach of the Delivery Condition
Representations, then as its sole remedy, Tenant shall deliver to Landlord
written notice describing such breach in reasonable detail (“Delivery Condition
Notice”) within one hundred eighty (180) days after the Term Commencement Date
(“Delivery Condition Notice Period”), and Landlord shall promptly cure such
breach (“Delivery Condition Obligations”). If Tenant fails to give a Delivery
Condition Notice within the Delivery Condition Notice Period, then Tenant shall
have no further right to give a Delivery Condition Notice or rights or remedies
with respect to any breach of the Delivery Condition Representations.
6.Rentable Area.
6.1.    The term “Rentable Area” shall reflect such areas as reasonably
calculated by Landlord’s architect, as the same may be reasonably adjusted from
time to time by Landlord in

7



--------------------------------------------------------------------------------



consultation with Landlord’s architect to reflect changes to the Premises, the
Building or the Project, as applicable.
6.2.    The Rentable Area of the Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.
6.3.    The term “Rentable Area,” when applied to the Premises, is that area
equal to the usable area of the Premises, plus an equitable allocation of
Rentable Area within the Building that is not then utilized or expected to be
utilized as usable area, including that portion of the Building devoted to
corridors, equipment rooms, restrooms, elevator lobby, atrium and mailroom.
6.4.    The Rentable Area of the Project is the total Rentable Area of all
buildings within the Project.
6.5.    Review of allocations of Rentable Areas as between tenants of the
Building and the Project shall be made as frequently as Landlord reasonably
deems appropriate, including in order to facilitate an equitable apportionment
of Operating Expenses (as defined below). If such review is by a licensed
architect and allocations are reasonably approved and certified by such licensed
architect as being correct, then Tenant shall be bound by such certifications.
7.Rent.
7.1.    Tenant shall pay to Landlord as Base Rent for the Premises, commencing
on the Term Commencement Date, the sums set forth in Section 2.3. Base Rent
shall be paid in equal monthly installments as set forth in Section 2.3, each in
advance on the first day of each and every calendar month during the Term.
7.2.    In addition to Base Rent, Tenant shall pay to Landlord as additional
rent (“Additional Rent”) at times hereinafter specified in this Lease (a)
Tenant’s Share (as defined below) of Operating Expenses (as defined below), (b)
the Property Management Fee (as defined below) and (c) any other amounts that
Tenant expressly agrees to pay under the provisions of this Lease that are owed
to Landlord, including any and all other sums that may become due by reason of
any default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant, after
notice and the lapse of any applicable cure periods.
7.3.    Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America at the office of Landlord as set forth in
Section 2.8 or to such other person or at such other place as Landlord may from
time designate in writing. In the event the Term commences or ends on a day
other than the first day of a calendar month, then the Rent for such fraction of
a month

8



--------------------------------------------------------------------------------



shall be prorated for such period on the basis of the number of days in the
month and shall be paid at the then-current rate for such fractional month.
7.4.    Tenant’s obligation to pay Rent shall be independent of all other
covenants and obligations of Tenant under the Lease, and shall not be discharged
or otherwise affected by (a) any Applicable Laws now or hereafter applicable to
the Premises, (b) any other restriction on Tenant’s use, or (c) except as
expressly provided herein, any casualty or taking; and, except as otherwise set
forth in this Lease, Tenant waives all rights now or hereafter existing to
terminate or cancel this Lease or quit or surrender the Premises or any part
thereof, or to assert any defense in the nature of constructive eviction to any
action seeking to recover rent. Tenant’s obligation to pay Rent with respect to
any period or obligations arising, existing or pertaining to the period prior to
the date of the expiration or earlier termination of the Term or this Lease
shall survive any such expiration or earlier termination; provided, however,
that nothing in this sentence shall in any way affect Tenant’s obligations with
respect to any other period.
8.Intentionally omitted.
9.Operating Expenses.
9.1.    As used herein, the term “Operating Expenses” shall include:
(a)    Government impositions, including property tax costs consisting of real
and personal property taxes and assessments (including amounts due under any
improvement bond upon the Building or the Project (including the parcel or
parcels of real property upon which the Building, the other buildings in the
Project and areas serving the Building and the Project are located)) or
assessments in lieu thereof imposed by any federal, state, regional, local or
municipal governmental authority, agency or subdivision (each, a “Governmental
Authority”); taxes on or measured by gross rentals received from the rental of
space in the Project; taxes based on the square footage of the Premises, the
Building or the Project, as well as any parking charges, utilities surcharges or
any other costs levied, assessed or imposed by, or at the direction of, or
resulting from Applicable Laws or interpretations thereof, promulgated by any
Governmental Authority in connection with the use or occupancy of the Project or
the parking facilities serving the Project; taxes on this transaction or any
document to which Tenant is a party creating or transferring an interest in the
Premises; any fee for a business license to operate an office building; and any
expenses, including the reasonable cost of attorneys or experts, reasonably
incurred by Landlord in seeking reduction by the taxing authority of the
applicable taxes (and provided such a reduction is in fact obtained), less tax
refunds obtained as a result of an application for review thereof. Operating
Expenses shall not include any net income, franchise, capital stock, estate or
inheritance taxes, or taxes that are the personal obligation of Tenant or of
another tenant of the Project; and
(b)    All other costs of any kind paid or incurred by Landlord in connection
with the operation or maintenance of the Building and the Project, which shall
include Project office rent at fair market rental for a commercially reasonable
amount of space for Project management personnel, to the extent an office used
for Project operations is maintained at the Project, plus customary expenses for
such office, and costs of repairs and replacements to improvements within the
Project as appropriate to maintain the Project as required hereunder, including
costs of funding

9



--------------------------------------------------------------------------------



such reasonable reserves as Landlord, consistent with good business practice,
may establish to provide for future repairs and replacements; costs of utilities
furnished to the Common Areas; sewer fees; cable television; trash collection;
cleaning, including windows; heating; ventilation; air-conditioning; maintenance
of landscaping and grounds; maintenance of drives and parking areas; maintenance
of the roof; security services and devices; building supplies; maintenance or
replacement of equipment utilized for operation and maintenance of the Project;
license, permit and inspection fees; sales, use and excise taxes on goods and
services purchased by Landlord in connection with the operation, maintenance or
repair of the Building or Project systems and equipment; telephone, postage,
stationery supplies and other expenses incurred in connection with the
operation, maintenance or repair of the Project; accounting, legal and other
professional fees and expenses incurred in connection with the operation of the
Project; costs of furniture, draperies, carpeting, landscaping, snow removal and
other customary and ordinary items of personal property provided by Landlord for
use in Common Areas or in the Project office; capital expenditures; costs of
complying with Applicable Laws (except to the extent such costs are incurred to
remedy non-compliance as of the Execution Date with Applicable Laws); costs to
keep the Project in compliance with, or fees otherwise required under, any CC&Rs
(as defined below); insurance premiums, including premiums for commercial
general liability, property casualty, earthquake, terrorism and environmental
coverages; portions of insured losses paid by Landlord as part of the deductible
portion of a loss pursuant to the terms of insurance policies; service
contracts; costs of services of independent contractors retained to do work of a
nature referenced above; and costs of compensation (including employment taxes
and fringe benefits) of all persons who perform regular and recurring duties
connected with the day-to-day operation and maintenance of the Project, its
equipment, the adjacent walks, landscaped areas, drives and parking areas,
including janitors, floor waxers, window washers, watchmen, gardeners, sweepers,
plow trucks and handymen.
(c)    Notwithstanding the foregoing, Operating Expenses shall not include any
leasing commissions; expenses that relate to preparation of rental space for a
tenant including costs of improvements, renovations or alterations of tenants’
premises (including permit, license and inspection costs); expenses of initial
development and construction, including grading, paving, landscaping and
decorating (as distinguished from maintenance, repair and replacement of the
foregoing); legal expenses relating to other tenants, including in negotiating
and enforcing tenant leases or disputes with prospective tenants; costs of
repairs to the extent reimbursed by payment of insurance proceeds or from a
third party, including, without limitation, contractor’s warranties, received by
Landlord; principal, fees, points, interest and amortization on mortgages or
other debt instruments, or ground lease payments, if any (provided that interest
upon a government assessment or improvement bond payable in installments shall
constitute an Operating Expense under Subsection 9.1(a)); salaries of executive
officers of Landlord; depreciation claimed by Landlord for tax purposes
(provided that this exclusion of depreciation is not intended to delete from
Operating Expenses actual costs of repairs and replacements and reasonable
reserves in regard thereto that are provided for in Subsection 9.1(b)); taxes
that are excluded from Operating Expenses by the last sentence of Subsection
9.1(a); all items and services for which Tenant or any other tenant of the
Building or the Project reimburses Landlord (other than through the pass-through
of Operating Expenses) and which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement; any costs of capital
improvements, capital repairs, capital equipment or capital tools, all as
determined, permitted and limited under generally accepted accounting

10



--------------------------------------------------------------------------------



principles, consistently applied, except the cost of any capital improvements or
other costs (A) which are intended as a labor-saving device or to effect other
economies in the operation or maintenance of the Project or to improve the
safety or security of the Project, (B) made to the Project after the Term
Commencement Date that are required under any governmental law or regulation but
which were not previously required or (C) for the refurbishment or replacement
of Project improvements or amenities; provided, however, that if any such cost
described in (A), (B) or (C) above is a capital expenditure, such cost shall be
amortized (including interest on the unamortized cost) over its useful life as
Landlord shall reasonably determine; property management fees (provided,
however, that Tenant shall be responsible for the Property Management Fee as set
forth in Section 9.2 below); costs incurred by Landlord due to the violation by
Landlord or any other tenant of the Building of the terms and conditions of any
lease of space in the Building (provided, however, that in no event shall
Landlord be required to provide Tenant with copies of any leases with other
tenants); overhead and profit increments paid to Landlord or to subsidiaries or
affiliates of Landlord for services in the Building to the extent the same
exceeds the cost of such services rendered at the same level of service for
comparable buildings by unaffiliated third parties on a competitive basis
(provided, however, that Tenant shall be responsible for the full Property
Management Fee as set forth in Section 9.2 below); Landlord’s general corporate
overhead and general administrative expenses; costs, fines, or fees incurred by
Landlord due to violations of any federal, state or local law, statute or
ordinance, or any rule, regulation, judgment or decree of any governmental rule
or authority (provided, however that such exclusion shall not apply if such
expense was due to Tenant’s default under this Lease); any costs incurred to
remove or abate any Hazardous Materials existing in, on, under or about the
Project as of the Term Commencement Date or to otherwise comply with any laws,
regulations, ordinances or orders imposed by any governmental authority relating
to environmental conditions or remediation or Hazardous Materials and any
restoration in connection therewith as in existence and interpreted as of the
Term Commencement Date; repairs, alterations, additions, improvements or
replacements to rectify or correct any defect in the design, materials or
workmanship of the Building existing as of the Term Commencement Date. To the
extent that Tenant uses more than Tenant’s Pro Rata Share of any item of
Operating Expenses, which excess usage shall be reasonably established by
Landlord in writing with appropriate backup documentation to the reasonable
satisfaction of Tenant, Tenant shall pay Landlord for such excess in addition to
Tenant’s obligation to pay Tenant’s Pro Rata Share of Operating Expenses (such
excess, together with Tenant’s Pro Rata Share, “Tenant’s Share”).
9.2.    Tenant shall pay to Landlord on the first day of each calendar month of
the Term, as Additional Rent, (a) the Property Management Fee (as defined below)
and (b) Landlord’s estimate of Tenant’s Share of Operating Expenses with respect
to the Building and the Project, as applicable, for such month.
(x)    The “Property Management Fee” shall equal three percent (3%) of Base Rent
due from Tenant. Tenant shall pay the Property Management Fee in accordance with
this Section 9.2 with respect to the entire Term, except as otherwise herein,
including any extensions thereof or any holdover periods, regardless of whether
Tenant is obligated to pay Base Rent, Operating Expenses or any other Rent with
respect to any such period or portion thereof. For the first twelve (12) months
of the Term (and any period of occupancy prior to the Term as further described
in Section 9.5), Tenant shall not be obligated to pay the Property Management
Fee. Additionally, for

11



--------------------------------------------------------------------------------



months thirteen (13) through eighteen (18) of the Term, Tenant shall not be
obligated to pay the Property Management Fee.
(y)    Within ninety (90) days after the conclusion of each calendar year (or
such longer period as may be reasonably required by Landlord), Landlord shall
furnish to Tenant a statement showing in reasonable detail the actual Operating
Expenses and Tenant’s Share of Operating Expenses for the previous calendar
year. Landlord shall notify Tenant in writing if any additional sum is
reasonably deemed by Landlord to be due from Tenant for the previous calendar
year, and Tenant shall pay such additional sums within thirty (30) days after
its receipt of such written notice and reasonable supporting documentation from
Landlord. If the amounts paid by Tenant pursuant to this Section exceed Tenant’s
Share of Operating Expenses for the previous calendar year, then Landlord shall
credit the difference against the Rent next due and owing from Tenant; provided
that, if the Lease term has expired, Landlord shall accompany such statement
with payment for the amount of such difference.
(z)    Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.
9.3.    Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications are
reasonable, consistent with the terms of this Lease and produce Dollar results
substantially consistent with Landlord’s then-current practice at the Project.
Landlord or an affiliate(s) of Landlord currently own other property(ies)
adjacent to the Project or its neighboring properties (collectively,
“Neighboring Properties”). In connection with Landlord performing services for
the Project pursuant to this Lease, similar services may be performed by the
same vendor(s) for Neighboring Properties. In such a case, Landlord shall
reasonably allocate to each Building and the Project the costs for such services
based upon the ratio that the square footage of the Building or the Project (as
applicable) bears to the total square footage of all of the Neighboring
Properties or buildings within the Neighboring Properties for which the services
are performed, unless the scope of the services performed for any building or
property (including the Building and the Project) is disproportionately more or
less than for others, in which case Landlord shall equitably allocate the costs
based on the scope of the services being performed for each building or property
(including the Building and the Project). Since the Project consists of multiple
buildings, certain Operating Expenses may pertain to a particular building(s)
and other Operating Expenses to the Project as a whole. Landlord reserves the
right in its sole discretion to allocate any such costs applicable to any
particular building within the Project to such building, and other such costs
applicable to the Project to each building in the Project (including the
Building), with the tenants in each building being responsible for paying their
respective proportionate shares of their buildings to the extent required under
their leases. Landlord shall allocate such costs to the buildings (including the
Building) in a reasonable, good faith and non-discriminatory manner, in which
event such allocation shall be binding on Tenant.
9.4.    Landlord’s annual statement shall be final and binding upon Tenant
unless Tenant, within thirty (30) days after Tenant’s receipt thereof, shall
contest such annual statement or any item therein by giving written notice to
Landlord, specifying each item contested and the reasons therefor; provided that
Tenant shall in all events pay the amount specified in Landlord’s annual

12



--------------------------------------------------------------------------------



statement, pending the results of the Independent Review and determination of
the Accountant(s), as applicable and as each such term is defined below. If,
during such thirty (30)-day period, Tenant reasonably and in good faith
questions or contests the correctness of Landlord’s statement of Tenant’s Share
of Operating Expenses, Landlord shall provide Tenant with reasonable access to
Landlord’s books and records to the extent relevant to determination of
Operating Expenses, and such information as Landlord reasonably determines to be
responsive to Tenant’s written inquiries. In the event that, after Tenant’s
review of such information, Landlord and Tenant cannot agree upon the amount of
Tenant’s Share of Operating Expenses, then Tenant shall have the right to have
an independent public accounting firm hired by Tenant on an hourly basis and not
on a contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review such of Landlord’s books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
“Independent Review”). Landlord shall make such books and records available at
the location where Landlord maintains them in the ordinary course of its
business. Landlord need not provide copies of any books or records. Tenant shall
commence the Independent Review within fifteen (15) days after the date Landlord
has given Tenant access to Landlord’s books and records for the Independent
Review. Tenant shall complete the Independent Review and notify Landlord in
writing of Tenant’s specific objections to Landlord’s calculation of Operating
Expenses (including Tenant’s accounting firm’s written statement of the basis,
nature and amount of each proposed adjustment) no later than sixty (60) days
after Landlord has first given Tenant access to Landlord’s books and records for
the Independent Review. Landlord shall review the results of any such
Independent Review. The parties shall endeavor to agree promptly and reasonably
upon Operating Expenses taking into account the results of such Independent
Review. If, as of sixty (60) days after Tenant has submitted the Independent
Review to Landlord, the parties have not agreed on the appropriate adjustments
to Operating Expenses, then the parties shall engage a mutually agreeable
independent third party accountant with at least ten (10) years’ experience in
commercial real estate accounting in the Sorrento Mesa area of San Diego,
California (the “Accountant”). If the parties cannot agree on the Accountant,
each shall within ten (10) days after such impasse appoint an Accountant
(different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review). If either
party fails to timely appoint an Accountant, then the Accountant the other party
appoints shall be the sole Accountant. Within ten (10) days after appointment of
the Accountant(s), Landlord and Tenant shall each simultaneously give the
Accountants (with a copy to the other party) its determination of Operating
Expenses, with such supporting data or information as each submitting party
determines appropriate. Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses. The Accountants may not select or designate
any other determination of Operating Expenses. The determination of the
Accountant(s) shall bind the parties. If the parties agree or the Accountant(s)
determine that the Operating Expenses actually paid by Tenant for the calendar
year in question exceeded Tenant’s obligations for such calendar year that were
actually paid by Tenant, then Landlord shall, at Tenant’s option, either (a)
credit the excess to the next succeeding installments of estimated Additional
Rent or (b) pay the excess to Tenant within thirty (30) days after delivery of
such results. If the parties agree or the Accountant(s) determine that Tenant’s
payments of Operating Expenses for such calendar year were less than Tenant’s
obligation for the calendar year,

13



--------------------------------------------------------------------------------



then Tenant shall pay the deficiency to Landlord within thirty (30) days after
delivery of such results. If the Independent Review reveals or the Accountant(s)
determine that the Operating Expenses billed to Tenant by Landlord and paid by
Tenant to Landlord for the applicable calendar year in question exceeded by more
than five percent (5%) what Tenant should have been billed during such calendar
year, then Landlord shall pay the reasonable cost of the Independent Review. In
all other cases, Tenant shall pay the cost of the Independent Review. In all
instances, Tenant shall pay the cost of the Accountant(s).
9.5.    Tenant shall not be responsible for Operating Expenses attributable to
the time period prior to the Term Commencement Date; provided, however, that if
Landlord shall permit Tenant possession of the Premises prior to the Term
Commencement Date for purposes other than those set forth in Section 4.3, Tenant
shall be responsible for Operating Expenses from such earlier date of
possession. Tenant’s responsibility for Tenant’s Share of Operating Expense
shall continue to the latest of (a) the date of termination of the Lease, and
(b) the date Tenant has fully vacated the Premises.
9.6.    Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.
9.7.    Within five (5) business days after the end of each calendar month,
Tenant shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or that Tenant
reasonably believes is the responsibility of Landlord pursuant to this Lease or
Exhibit B.
9.8.    In the event that the Building or Project is less than fully occupied
during a calendar year, Tenant acknowledges that Landlord may extrapolate
Operating Expenses that vary depending on the occupancy of the Building or
Project, as applicable, to equal Landlord’s reasonable estimate of what such
Operating Expenses would have been had the Building or Project, as applicable,
been fully occupied during such calendar year; provided, however, that Landlord
shall not recover more than one hundred percent (100%) of Operating Expenses.
9.Taxes on Tenant’s Property.
10.1.    Tenant shall pay prior to delinquency any and all taxes levied against
any personal property or trade fixtures placed by Tenant in or about the
Premises.
10.2.    If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such

14



--------------------------------------------------------------------------------



increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.
10.3.    If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other equivalent
spaces in the Building or the Project are assessed, then the real property taxes
and assessments levied against Landlord or the Building, the Property or the
Project by reason of such excess assessed valuation shall be deemed to be taxes
levied against personal property of Tenant and shall be governed by the
provisions of Section 10.2. Any such excess assessed valuation due to
improvements in or alterations to space in the Project leased by other tenants
at the Project shall not be included in Operating Expenses. If the records of
the applicable governmental assessor’s office are available and sufficiently
detailed to serve as a basis for determining whether such Tenant improvements or
alterations are assessed at a higher valuation than the Building Standard, then
such records shall be binding on both Landlord and Tenant.
11.Security Deposit.
11.1.    Tenant shall deposit with Landlord on or before the Execution Date the
sum set forth in Section 2.6 (the “Security Deposit”), which sum shall be held
by Landlord as security for the faithful performance by Tenant of all of the
terms, covenants and conditions of this Lease to be kept and performed by Tenant
during the period commencing on the Execution Date and ending upon the
expiration or termination of Tenant’s obligations under this Lease. If Tenant
Defaults (as defined below) with respect to any provision of this Lease,
including any provision relating to the payment of Rent, then Landlord may (but
shall not be required to) use, apply or retain all or any part of the Security
Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, then Tenant shall, within ten (10) business days following its receipt
of written demand therefor from Landlord, deposit cash with Landlord in an
amount sufficient to restore the Security Deposit to its original amount, and
Tenant’s failure to do so shall be a material breach of this Lease. The
provisions of this Article shall survive the expiration or earlier termination
of this Lease. NOTE: FOR CALIFORNIA LEASES ONLY: TENANT HEREBY WAIVES THE
REQUIREMENTS OF SECTION 1950.7 OF THE CALIFORNIA CIVIL CODE, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME.
11.2.    In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.
11.3.    Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.
11.4.    If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, then the Security Deposit, or any balance thereof,
shall be returned to Tenant (or,

15



--------------------------------------------------------------------------------



at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within thirty (30) days after the expiration or earlier termination of this
Lease.
11.5.    Intentionally Omitted.
11.6.    If the Security Deposit shall be in cash, Landlord shall hold the
Security Deposit in an account at a banking organization selected by Landlord;
provided, however, that Landlord shall not be required to maintain a separate
account for the Security Deposit, but may intermingle it with other funds of
Landlord. Landlord shall be entitled to all interest and/or dividends, if any,
accruing on the Security Deposit. Landlord shall not be required to credit
Tenant with any interest for any period during which Landlord does not receive
interest on the Security Deposit.
11.7.    The Security Deposit may be in the form of cash, a letter of credit or
any other security instrument acceptable to Landlord in its sole discretion.
Tenant may at any time, except when Tenant is in Default (as defined below),
deliver a letter of credit (the “L/C Security”) as the entire Security Deposit,
as follows:
(a)    If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is six (6) months after the then-current Term Expiration Date, a
letter of credit in the form of Exhibit E issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year. Landlord may require the L/C Security to be re-issued
by a different issuer at any time during the Term if Landlord reasonably
believes that the issuing bank of the L/C Security is or may soon become
insolvent; provided, however, Landlord shall return the existing L/C Security to
the existing issuer immediately upon receipt of the substitute L/C Security. If
any issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension.
(b)    If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.
(c)    Landlord may draw upon the L/C Security, and hold and apply the proceeds
in the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date forty-five (45)
days before any L/C Security expires (even

16



--------------------------------------------------------------------------------



if such scheduled expiry date is after the Term Expiration Date) Tenant has not
delivered to Landlord an amendment or replacement for such L/C Security,
reasonably satisfactory to Landlord, extending the expiry date to the earlier of
(1) six (6) months after the then-current Term Expiration Date or (2) the date
one year after the then-current expiry date of the L/C Security, (iii) the L/C
Security provides for automatic renewals, Landlord asks the issuer to confirm
the current L/C Security expiry date, and the issuer fails to do so within ten
(10) business days, (iv) Tenant fails to pay (when and as Landlord reasonably
requires) any bank charges for Landlord’s transfer of the L/C Security or (v)
the issuer of the L/C Security ceases, or announces that it will cease, to
maintain an office in the city where Landlord may present drafts under the L/C
Security (and fails to permit drawing upon the L/C Security by overnight courier
or facsimile). This Section does not limit any other provisions of this Lease
allowing Landlord to draw the L/C Security under specified circumstances.
(d)    Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.
(e)    If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.
12.     Use
12.1.    Tenant shall use the Premises for the Permitted Use, and shall not use
the Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.
12.2.    Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the Building
or the Project, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the above.
Except as otherwise provided herein, Tenant shall comply with any direction of
any Governmental Authority having jurisdiction that shall, by reason of the
nature of Tenant’s use or occupancy of the Premises, impose any duty upon Tenant
or Landlord with respect to the Premises or with respect to the use or
occupation thereof.
12.3.    Tenant shall not do or permit to be done anything that will invalidate
or increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the

17



--------------------------------------------------------------------------------



Building or the Project, and shall comply with all rules, orders, regulations
and requirements of the insurers of the Building and the Project, and Tenant
shall promptly, upon demand, reimburse Landlord for any additional premium
charged for such policy by reason of Tenant’s failure to comply with the
provisions of this Article.
12.4.    Tenant shall keep all doors opening onto public corridors closed,
except when in use for ingress and egress.
12.5.    No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made to existing locks
or the mechanisms thereof without Landlord’s prior written consent. Tenant
shall, upon termination of this Lease, return to Landlord all keys to offices
and restrooms either furnished to or otherwise procured by Tenant. In the event
any key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.
12.6.    No awnings or other projections shall be attached to any outside wall
of the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills. No equipment, furniture or other items of personal property
shall be placed on any exterior balcony without Landlord’s prior written
consent.
12.7.    Except as otherwise provided in Article 44, no sign, advertisement or
notice (“Signage”) shall be exhibited, painted or affixed by Tenant on any part
of the Premises or the Building without Landlord’s prior written consent.
Signage shall conform to Landlord’s design criteria. For any Signage, Tenant
shall, at Tenant’s own cost and expense, (a) acquire all permits for such
Signage in compliance with Applicable Laws and (b) design, fabricate, install
and maintain such Signage in a first-class condition. Tenant shall be
responsible for reimbursing Landlord for costs incurred by Landlord in removing
any of Tenant’s Signage upon the expiration or earlier termination of the Lease.
Interior signs on entry doors to the Premises and the directory tablet shall be
inscribed, painted or affixed for Tenant by Landlord at Tenant’s sole cost and
expense, and shall be of a size, color and type and be located in a place
acceptable to Landlord. The directory tablet shall be provided exclusively for
the display of the name and location of tenants only. Tenant shall not place
anything on the exterior of the corridor walls or corridor doors other than
Landlord’s standard lettering.
12.8.    Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.
12.9.    Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Project Common Areas or other offices in the Project (and,
during any period when Tenant is not the sole tenant in the Building, the
Building Common Areas).

18



--------------------------------------------------------------------------------



12.10.    Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes, (c)
cause, maintain or permit any nuisance or waste in, on or about the Project or
(d) take any other action that would in Landlord’s reasonable determination in
any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment.
12.11.    Landlord shall be responsible for (i) curing any violations of ADA
existing at the Premises as of the Term Commencement Date with respect to which
Tenant delivers a Delivery Condition Notice within the Delivery Condition
Period, as set forth in Section 5, and (ii) curing any violations of ADA in the
Project Common Areas (and, during any period when Tenant is not the sole tenant
in the Building, the Building Common Areas) at any time during the Term of this
Lease or any extensions hereof. Tenant shall be responsible for all liabilities,
costs and expenses arising out of or in connection with the compliance of the
Premises with the ADA relating to any Alterations or other modifications of the
Premises or actions of Tenant following the Term Commencement Date, and Tenant
shall indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord and its affiliates, employees, agents
and contractors (collectively, the “Landlord Indemnitees”) harmless from and
against any Claims arising out of any such failure of the Premises to comply
with the ADA as a result of any Alterations or other modifications by Tenant to
the Premises or actions of Tenant following the Term Commencement Date.
Notwithstanding the foregoing, Landlord shall be responsible for and shall
indemnify, save, defend and hold harmless Tenant and Tenant Indemnities against
any failure of the Project Common Areas (and, during any period when Tenant is
not the sole tenant in the Building, the Building Common Areas) to comply with
the ADA throughout the Term. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
13.    Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.
13.1.    Tenant shall have the non-exclusive right, in common with others, to
use the Common Areas in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Areas and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit F, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter promulgated by Landlord in its sole and
absolute discretion (the “Rules and Regulations”). Tenant shall faithfully
observe and comply with the Rules and Regulations. Landlord shall not be
responsible to Tenant for the violation or non-performance by any other tenant
or any agent, employee or invitee thereof of any of the Rules and Regulations;
provided, however, Landlord shall use commercially reasonable efforts to cause
any tenants that are in violation of the Rules and Regulations (as set forth in
such tenant’s lease) to comply with the same if such violation interferes with
Tenant’s use and occupancy of the Premises.
13.2.    This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property (the “CC&Rs”), as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time. Tenant shall comply with the CC&Rs.

19



--------------------------------------------------------------------------------



13.3.    Tenant shall have the exclusive right to use the parking spaces in the
parking facilities serving the Project that are designated on Exhibit D attached
hereto (the “Exclusive Parking Area”) at no additional cost. If any person that
is not a Tenant Party (as defined below) parks any vehicle in the Exclusive
Parking Area, then Tenant, as its sole remedy, shall deliver written notice
thereof (which may be an email) to Landlord, and Landlord shall promptly take
reasonable measures to remove such vehicle, including towing such vehicle. The
parties acknowledge and agree that Tenant’s Pro Rata Share of parking spaces
shall be equal to at least 3.3 spaces per 1,000 rentable square feet of the
Premises, and any increase in the size of the Premises leased hereunder shall
result in a proportionate increase in parking spaces allocated for Tenant’s use.
13.4.    Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Nothing in this Section, however, is intended to create an
affirmative duty on Landlord’s part to monitor parking.
13.5.    Landlord reserves the right to modify the Common Areas (except for the
Building Common Areas while Tenant is the sole tenant of the Building),,
including the right to add or remove exterior and interior landscaping and to
subdivide real property, provided Landlord shall use reasonable efforts to
perform such work in a manner that does not materially interfere with Tenant’s
use of or access to the Premises. Tenant acknowledges that Landlord specifically
reserves the right to allow the exclusive use of corridors and restroom
facilities located on specific floors to one or more tenants occupying such
floors; provided, however, that Tenant shall not be deprived of the use of the
corridors reasonably required to serve the Premises or of restroom facilities
serving the floor upon which the Premises are located. From and after the
Execution Date, Landlord shall not place or erect, or allow any third party or
parties to place or erect, any structures, improvements, antennas, cell phone
towers or other facilities upon the rooftop of the Building during the Term.
14.    Project Control by Landlord.
14.1.    Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project;
convert the Building and other buildings within the Project to condominium
units; change the size of the Project by selling all or a portion of the Project
or adding real property and any improvements thereon to the Project; grant
easements and licenses to third parties; maintain or establish ownership of the
Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies and entrances; provided, however, that such rights shall be exercised in
a way that does not materially adversely affect Tenant’s beneficial use and
occupancy of the Premises, including the Permitted Use and Tenant’s access to
the Premises; provided, further, Landlord shall not make any such changes to the
Building Common Area while Tenant is the sole tenant of the Building without
Tenant’s prior written consent.
14.2.    Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

20



--------------------------------------------------------------------------------



14.3.    Either party to this Lease shall, at the other party’s request,
promptly execute such further documents as may be reasonably appropriate to
assist the other party in the performance of its obligations hereunder; provided
that neither party shall be required to execute any document that creates
additional liability for such party, and Tenant shall not be required to execute
any document that deprives Tenant of the quiet enjoyment and use of the Premises
as provided for in this Lease.
14.4.    Landlord may, at any and all reasonable times during non-business hours
(or during business hours, if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice and the
right of Tenant to designate a representative of Tenant to accompany Landlord
(provided that no time restrictions shall apply or advance notice be required if
an emergency necessitates immediate entry, but Landlord shall make reasonable
efforts to notify Tenant thereof), enter the Premises to (u) inspect the same
and to determine whether Tenant is in compliance with its obligations hereunder,
(v) supply any service Landlord is required to provide hereunder, (w) alter,
improve or repair any portion of the Building other than the Premises for which
access to the Premises is reasonably necessary, (x) post notices of
nonresponsibility, (y) access the telephone equipment, electrical substation and
fire risers and (z) show the Premises to prospective purchasers or tenants
during the final year of the Term. In connection with any such alteration,
improvement or repair as described in Subsection 14.4(w), Landlord may erect in
the Premises or elsewhere in the Project scaffolding and other structures
reasonably required for the alteration, improvement or repair work to be
performed, provided Landlord shall use reasonable efforts to do so in a manner
that does not materially interfere with Tenant’s use of or access to the
Premises. In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section; provided, however, that all such activities
shall be conducted in such a manner so as to cause as little interference to
Tenant as is reasonably possible. Landlord shall at all times retain a key with
which to unlock the entry doors in the Premises. If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.
15.    Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent and
performing its obligations contained in this Lease, may peacefully and quietly
have, hold and enjoy the Premises, free from any claim by Landlord or persons
claiming under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.
16.    Utilities and Services.
16.1.    Landlord shall reasonably determine the average monthly cost incurred
by Landlord for all water (including the cost to service, repair and replace
reverse osmosis, de-ionized and other treated water), gas, heat, light, power,
telephone, internet service, cable television, other telecommunications and
other utilities (collectively, “Utilities”) supplied to the Building, together
with any fees, surcharges and taxes thereon, for the [six] month period prior to
the Term

21



--------------------------------------------------------------------------------



Commencement Date (the “Baseline Utility Costs”). So long as Tenant is the sole
tenant in the Building, Tenant shall pay as Additional Rent all costs of
Utilities that exceed the Baseline Utility Costs. If Landlord leases any space
in the Building to any other tenant, then if any such Utilities are not
separately metered to Tenant, Tenant shall pay Tenant’s pro rata share of all
charges of such Utilities jointly metered with other premises as Additional Rent
or, in the alternative, Landlord may, at its option, monitor the usage of such
Utilities by Tenant and charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost shall be paid by Tenant as
Additional Rent. During any period in which Tenant is not the sole tenant in the
Building, to the extent that Tenant uses more than Tenant’s pro rata share of
any Utilities, and such excess use is reasonably determined by Landlord and
substantiated by Landlord in writing to Tenant, then Tenant shall pay Landlord
for Tenant’s pro rata share of such Utilities to reflect such excess. During any
period in which Tenant is not the sole tenant in the Building, in the event that
the Building or Project is less than fully occupied during a calendar year,
Tenant acknowledges that Landlord may extrapolate Utility usage that varies
depending on the occupancy of the Building or Project (as applicable) to equal
Landlord’s reasonable estimate of what such Utility usage would have been had
the Building or Project, as applicable, been fully occupied during such calendar
year; provided, however, that Landlord shall not recover more than one hundred
percent (100%) of the cost of such Utilities. Tenant shall not be liable for the
cost of Utilities supplied to the Premises attributable to the time period prior
to the Term Commencement Date; provided, however, that, if Landlord shall permit
Tenant possession of the Premises prior to the Term Commencement Date and Tenant
uses the Premises for any purpose other than placement of personal property as
set forth in Section 4.3, then Tenant shall be responsible for the excess cost
of Utilities supplied to the Premises above the Baseline Utility Costs from such
earlier date of possession.
16.2.    Landlord shall not be liable for, nor shall any eviction of Tenant
result from, any of the following events or occurrences that are beyond the
reasonable control of Landlord: the failure to furnish any Utility or service,
whether or not such failure is caused by accident; breakage; repair; strike,
lockout or other labor disturbance or labor dispute of any character; act of
terrorism; shortage of materials, which shortage is not unique to Landlord or
Tenant, as the case may be; governmental regulation, moratorium or other
governmental action, inaction or delay; or other causes beyond Landlord’s
control (collectively, “Force Majeure”) or, to the extent permitted by
Applicable Laws, events or occurrences for which Landlord’s negligence is not
the primary cause (and if Landlord’s negligence is the primary cause, then
Landlord’s liability shall be limited to a proportionate share in relation to
the degree of Landlord’s causation (“Landlord’s Causal Share”). In the event of
such failure, Tenant shall not be entitled to termination of this Lease or any
abatement or reduction of Rent, nor shall Tenant be relieved from the operation
of any covenant or agreement of this Lease.
16.3.    Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon. Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.
Tenant shall have the right to hire and pay for its own janitorial services for
the Premises.

22



--------------------------------------------------------------------------------



16.4.    Tenant shall not, without Landlord’s prior written consent, use any
device in the Premises (including data processing machines) that will in any way
(a) increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building or Project (as applicable) beyond the existing capacity of the
Building or the Project usually furnished or supplied for the Permitted Use or
(b) exceed Tenant’s Pro Rata Share of the Building’s or Project’s (as
applicable) capacity to provide such utilities or services.
16.5.    If Tenant shall require utilities or services in excess of those
usually furnished or supplied for tenants in similar spaces in the Building or
the Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.
16.6.    Landlord shall provide water in Common Areas for lavatory and
landscaping purposes only, which water shall be from the local municipal or
similar source; provided, however, that if Landlord determines that Tenant
requires, uses or consumes water provided to the Common Areas for any purpose
other than ordinary lavatory purposes, Landlord may install a water meter
(“Tenant Water Meter”) and thereby measure Tenant’s water consumption for all
purposes. Tenant shall pay Landlord for the costs of any Tenant Water Meter and
the installation and maintenance thereof during the Term. If Landlord installs a
Tenant Water Meter, Tenant shall pay for water consumed, as shown on such meter,
as and when bills are rendered. If Tenant fails to timely make such payments,
Landlord may pay such charges and collect the same from Tenant. Any such costs
or expenses incurred or payments made by Landlord for any of the reasons or
purposes stated in this Section shall be deemed to be Additional Rent payable by
Tenant and collectible by Landlord as such.
16.7.    Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems when such stoppage is
reasonably necessary due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and Landlord shall further have no responsibility or
liability for failure to supply elevator facilities, plumbing, ventilation, air
conditioning or utility service when prevented from doing so by Force Majeure,
conditions not primarily caused by Landlord’s negligence (and if Landlord’s
negligence is the primary cause, then Landlord’s liability shall not exceed
Landlord’s Causal Share), or a failure by a third party to deliver gas, oil or
another suitable fuel supply, provided such failure to delivery gas, oil or
another suitable fuel supply is not reasonably within Landlord’s control.
Without limiting the foregoing, it is expressly understood and agreed that any
covenants on Landlord’s part to furnish any service pursuant to any of the
terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, shall not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of Force Majeure
or events or conditions of which Landlord’s negligence was not the primary
cause. Notwithstanding the foregoing, Landlord shall use commercially reasonable
efforts to advise Tenant in advance of any expected stoppage of service to the
Premises and to

23



--------------------------------------------------------------------------------



cooperate with Tenant in making arrangements to avoid damage to Tenant’s
operations resulting therefrom.
16.8.    As of the Execution Date, (a) there is a back-up generator adjacent to
the north side of the Building (the “Generator”) and (b) the Generator is
connected to the Premises’ emergency electrical panel. So long as Tenant is the
sole tenant in the Building, Tenant shall maintain and repair the Generator, and
Tenant shall be entitled to use all of the power from the Generator. If Landlord
leases space in the Building to any other tenant, then Tenant shall be entitled
to use up to its proportionate share of power from the Generator on a
non-exclusive basis with other tenants in the Building, in which case Landlord
shall maintain and repair the Generator, and the cost of maintaining, repairing
and replacing the Generator shall constitute Operating Expenses. During any
period when Landlord leases space in the Building to any other tenant, Landlord
shall notify Tenant in writing if Landlord learns that the Generator is not
fully operational or is in need of repairs, or if the Generator will be out of
service at any time during the Term. Landlord expressly disclaims any warranties
with regard to the Generator or the installation thereof, including any warranty
of merchantability or fitness for a particular purpose. During any period when
Landlord leases space in the Building to any other tenant, Landlord shall
maintain the Generator in good working condition, but shall not be liable for
any failure to make any repairs or perform any maintenance that is an obligation
of Landlord unless such failure shall persist for an unreasonable time after
Tenant provides Landlord with written notice of the need for such repairs or
maintenance. In the event of any failure, no eviction of Tenant shall result,
and Tenant shall not be entitled to termination of this Lease or any abatement
or reduction of Rent, nor shall Tenant be relieved from the operation of any
covenant or agreement of this Lease.
16.9.     For the Premises, (a) Landlord shall maintain and operate the heating,
ventilating and air conditioning systems used for the Permitted Use only
(“HVAC”); provided that Tenant shall maintain the heat pumps and any split
systems for information technology or other lab equipment, and (b) subject to
Subsection 16.9(a), Landlord shall furnish HVAC as reasonably required (except
as this Lease otherwise provides) for reasonably comfortable occupancy of the
Premises twenty-four (24) hours a day, every day during the Term, subject to
casualty, eminent domain or as otherwise specified in this Article.
Notwithstanding anything to the contrary in this Section, Landlord shall have no
liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services; provided that Landlord shall use
commercially reasonable efforts to advise Tenant in advance of any expected
stoppage of service to the Premises and diligently endeavors to cure any such
interruption or impairment.
16.10.    For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord within
thirty (30) days after Landlord’s written request (a) any invoices or statements
for such utilities received by Tenant, (b) any other utility usage information
reasonably requested by Landlord, and (c) an ENERGY STAR® Statement of
Performance (or similar comprehensive utility usage report (e.g., related to
Labs 21), if requested by Landlord) and any other information reasonably
requested by Landlord for the immediately preceding year. Tenant shall retain
records of utility usage at the Premises, including invoices and statements from
the utility provider, for at least twenty four (24) months, or such other period
of time as may be reasonably requested by Landlord. Tenant acknowledges that any
utility information

24



--------------------------------------------------------------------------------



for the Premises, the Building and the Project may be shared with third parties,
including Landlord’s consultants and Governmental Authorities. In the event that
Tenant fails to comply with this Section, Tenant hereby authorizes Landlord to
collect utility usage information directly from the applicable utility
providers. The provisions of this Section shall survive the expiration or
earlier termination of this Lease.
17.    Alterations.
17.1.    Following the completion of the Tenant Improvements described in
Exhibit B to this Lease, Tenant shall make no additional alterations, additions
or improvements in or to the Premises or engage in any construction, demolition,
reconstruction, renovation, or other work of any kind in (other than cosmetic
and decorating changes, hanging of pictures and artwork, erection of removable
internal partitions, and other non-structural modifications costing less than a
cumulative sum of Twenty-Five Thousand Dollars ($25,000.00) per calendar year),
at, or serving the Premises (“Alterations”) without Landlord’s prior written
approval, which approval Landlord shall not unreasonably withhold; provided,
however, that in the event any proposed Alteration affects (a) any structural
portions of the Building, including exterior walls, roof, foundation, foundation
systems (including barriers and subslab systems), or core of the Building, (b)
the exterior of the Building or (c) any Building systems, including elevator,
plumbing, air conditioning, heating, electrical, security, life safety and
power, then Landlord may withhold its approval with respect thereto in its
reasonable discretion. Tenant shall, in making any Alterations, use only those
architects, contractors, suppliers and mechanics of which Landlord has given
prior written approval, which approval shall be in Landlord’s reasonable
discretion. In seeking Landlord’s approval, Tenant shall provide Landlord, at
least ten (10) days in advance of any proposed construction, with plans,
specifications, bid proposals, certified stamped engineering drawings and
calculations by Tenant’s engineer of record or architect of record, (including
connections to the Building’s structural system, modifications to the Building’s
envelope, non-structural penetrations in slabs or walls, and modifications or
tie-ins to life safety systems), work contracts, requests for laydown areas and
such other information concerning the nature and cost of the Alterations as
Landlord may reasonably request. In no event shall Tenant use or Landlord be
required to approve any architects, consultants, contractors, subcontractors or
material suppliers that Landlord reasonably believes could cause labor
disharmony.
17.2.    Tenant shall not construct or permit to be constructed partitions or
other obstructions that might interfere with free access to mechanical
installation or service facilities of the Building or with other tenants’
components located within the Building, or interfere with the moving of
Landlord’s equipment to or from the enclosures containing such installations or
facilities.
17.3.    Tenant shall accomplish any work performed on the Premises or the
Building in such a manner as to permit any life safety systems to remain fully
operable at all times.
17.4.    Any work performed on the Premises, the Building or the Project by
Tenant or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time reasonably designate. Tenant covenants and agrees
that all work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations, Tenant shall provide Landlord with complete “as built” drawing

25



--------------------------------------------------------------------------------



print sets and electronic CADD files on disc (or files in such other current
format in common use as Landlord reasonably approves or requires) showing any
changes in the Premises. Any such “as built” plans shall show the applicable
Alterations as an overlay on the Building as-built plans; provided that Landlord
provides the Building “as built” plans to Tenant.
17.5.    Before commencing any Alterations, Tenant shall give Landlord at least
ten (10) days’ prior written notice of the proposed commencement of such work.
17.6.    Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
17.7.    The Premises plus any Alterations, Signage, Tenant Improvements,
attached equipment, fixtures, movable laboratory casework, trade fixtures (so
long as such trade fixtures are not permanently affixed to the Building),
additions and improvements built into the Premises by either Party (including
all floor and wall coverings, paneling, sinks and related plumbing fixtures,
laboratory benches, exterior venting fume hoods, walk in freezers and
refrigerators, ductwork, conduits, electrical panels and circuits, and built-in
furniture and cabinets), shall (unless, prior to such construction or
installation, Landlord elects otherwise) at all times remain the property of
Landlord, shall remain in the Premises and shall (unless, prior to construction
or installation thereof, Landlord elects otherwise) be surrendered to Landlord
upon the expiration or earlier termination of this Lease. For the avoidance of
doubt, the items listed on Exhibit H attached hereto (which Exhibit H may be
updated by Tenant from and after the Term Commencement Date, subject to
Landlord’s written consent, which consent shall not be unreasonably withheld or
delayed) include, without limitation, items of Tenant’s property and shall be
removed by Tenant upon the expiration or earlier termination of the Lease.
17.8.    Notwithstanding any other provision of this Article to the contrary, in
no event shall Tenant remove any improvement from the Premises as to which
Landlord contributed payment, including the Tenant Improvements, without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole and absolute discretion.
17.9.    If Tenant shall fail to remove any of its property from the Premises
prior to the expiration or earlier termination of this Lease, then Landlord may,
at its option, remove the same in any manner that Landlord shall choose and
store such effects without liability to Tenant for loss thereof or damage
thereto, and Tenant shall pay Landlord, upon demand, any costs and expenses
incurred due to such removal and storage or Landlord may, at its sole option and
without notice to Tenant, sell such property or any portion thereof at private
sale and without legal process for such price as Landlord may obtain and apply
the proceeds of such sale against any (a) amounts due by Tenant to Landlord
under this Lease and (b) any expenses incident to the removal, storage and sale
of such personal property.
17.10.    Tenant shall pay to Landlord an amount equal to two percent (2%) of
the cost to Tenant of all Alterations to cover Landlord’s overhead and expenses
for plan review, coordination, scheduling and supervision thereof. For purposes
of payment of such sum, Tenant shall submit to

26



--------------------------------------------------------------------------------



Landlord copies of all bills, invoices and statements covering the costs of such
charges, accompanied by payment to Landlord of the fee set forth in this
Section. Tenant shall reimburse Landlord for any extra expenses incurred by
Landlord by reason of faulty work done by Tenant or its contractors, or by
reason of delays caused by such work, or by reason of inadequate clean-up.
17.11.    Upon Landlord’s written request at least sixty (60) days after final
completion of any Alterations performed by Tenant with respect to the Premises,
Tenant shall submit to Landlord documentation showing the amounts expended by
Tenant with respect to such Alterations, together with supporting documentation
reasonably acceptable to Landlord.
17.12.    Tenant shall take, and shall cause its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Alterations, including covering or temporarily removing any window coverings
so as to guard against dust, debris or damage.
17.13.    Tenant shall require its contractors and subcontractors performing
work of Alterations on the Premises to name Landlord and its affiliates and
Lenders as additional insureds on their respective insurance policies.
18.    Repairs and Maintenance.
18.1.    Landlord shall repair, maintain and keep in good condition the
structural and exterior portions and Common Areas of the Building and the
Project, including roofing and covering materials; foundations; exterior walls;
plumbing; fire sprinkler systems (if any); heating, ventilating, air
conditioning systems; elevators; and electrical systems installed or furnished
by Landlord.
18.2.    Except for services of Landlord, if any, required by Section 18.1,
Tenant shall at Tenant’s sole cost and expense maintain and keep the Premises
and every part thereof in good condition and repair, damage thereto from
ordinary wear and tear excepted. Tenant shall, upon the expiration or sooner
termination of the Term, surrender the Premises to Landlord in as good a
condition as when received, ordinary wear and tear excepted; and shall, at
Landlord’s request and Tenant’s sole cost and expense, remove all telephone and
data systems, wiring and related exposed and accessible equipment from the
Premises (except those installed as part of the Tenant Improvements), and repair
any damage to the Premises caused thereby. Landlord shall have no obligation to
alter, remodel, improve, repair, decorate or paint the Premises or any part
thereof, other than as described in Exhibit B.
18.3.    Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance. Tenant
waives its rights under Applicable Laws now or hereafter in effect to make
repairs at Landlord’s expense or deduct the cost of such repairs from Rent.
18.4.    If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
(accompanied by a representative designated by Tenant) for the purpose of
performing such work as such person shall deem necessary or desirable to
preserve

27



--------------------------------------------------------------------------------



and protect the Building from injury or damage and to support the same by proper
foundations, without any claim for damages or liability against Landlord and
without reducing or otherwise affecting Tenant’s obligations under this Lease.
18.5.    This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.
18.6.    Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses.
19.    Liens.
19.1.    Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
or services performed, materials furnished or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
thirty (30) days after the filing thereof, at Tenant’s sole cost and expense.
19.2.    Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord) and
hold the Landlord Indemnitees harmless from and against any Claims arising from
any such liens, including any administrative, court or other legal proceedings
related to such liens.
19.3.    In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord or
against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within thirty (30) days after filing such
financing statement, cause (a) a copy of the Lender security agreement or other
documents to which the financing statement pertains to be furnished to Landlord
to facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s Lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project.

28



--------------------------------------------------------------------------------



20.    Estoppel Certificate. Tenant shall, within ten (10) business days of
receipt of written notice from Landlord, execute, acknowledge and deliver a
statement in writing substantially in the form attached to this Lease as Exhibit
I, or on any other form reasonably requested by a proposed Lender or purchaser,
(a) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which rental
and other charges are paid in advance, if any, (b) acknowledging that there are
not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed, and (c) setting forth
such further information with respect to this Lease or the Premises as may be
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Property. Tenant’s
failure to deliver such statement within such the prescribed time shall, at
Landlord’s option, constitute a Default (as defined below) under this Lease,
and, in any event, shall be binding upon Tenant that the Lease is in full force
and effect and without modification except as may be represented by Landlord in
any certificate prepared by Landlord and delivered to Tenant for execution.
21.    Hazardous Materials.
21.1.    Subject to the provisions of Section 21.2 below, Tenant shall not cause
or permit any Hazardous Materials (as defined below) to be brought upon, kept or
used in or about the Premises, the Building or the Project in violation of
Applicable Laws by Tenant or any of its employees, agents, contractors and
invitees (collectively with Tenant, each a “Tenant Party”). If (a) Tenant
breaches such obligation, (b) the presence of Hazardous Materials as a result of
such a breach results in contamination of the Project, any portion thereof, or
any adjacent property, (c) contamination of the Premises by Tenant or a Tenant
Party otherwise occurs during the Term or any extension or renewal hereof or
holding over hereunder (excluding any contamination that results from (i) the
migration of Hazardous Materials from outside the Premises, and not caused by
Tenant or a Tenant Party or to the extent not exacerbated by Tenant or a Tenant
Party, or (ii) the gross negligence or willful misconduct of Landlord its
employees, agents, contractors or invitees, or another tenant of the Project),
or (d) contamination of the Project occurs as a result of Hazardous Materials
that are placed on or under or are released into the Project by Tenant or a
Tenant Party, then Tenant shall indemnify, save, defend (at Landlord’s option
and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any and all Claims, including (w)
diminution in value of the Project or any portion thereof, (x) damages for the
loss or restriction on use of rentable or usable space or of any amenity of the
Project, (y) damages arising from any adverse impact on marketing of space in
the Project or any portion thereof and (z) sums paid in settlement of Claims
that arise during or after the Term as a result of such breach or contamination.
This indemnification by Tenant includes costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any Governmental Authority because of Hazardous
Materials present in the air, soil or groundwater above, on or under or about
the Project. Without limiting the foregoing, if the presence of any Hazardous
Materials in, on, under or about the Project, any portion thereof or any
adjacent property caused or permitted by any Tenant Party results in any
contamination of the Project, any portion thereof or any adjacent property, then
Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Project, any portion thereof or any adjacent property to
its respective condition existing

29



--------------------------------------------------------------------------------



prior to the time of such contamination; provided that Landlord’s written
approval of such action shall first be obtained, which approval Landlord shall
not unreasonably withhold; and provided, further, that it shall be reasonable
for Landlord to withhold its consent if such actions could have a material
adverse long-term or short-term effect on the Project, any portion thereof or
any adjacent property. Landlord shall indemnify, defend and hold harmless Tenant
from any Claims incurred by Tenant arising from Hazardous Materials to the
extent existing at the Project as of the Term Commencement Date (excluding any
contamination caused by Tenant or a Tenant Party or to the extent exacerbated by
Tenant or a Tenant Party.)
21.2.    Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
Applicable Laws, (b) a list of any and all approvals or permits from
Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of (i)
notices of violations of Applicable Laws related to Hazardous Materials and (ii)
plans relating to the installation of any storage tanks to be installed in, on,
under or about the Project (provided that installation of storage tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent Landlord may withhold in its sole and absolute discretion) and
closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Project
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”). Tenant shall deliver to Landlord updated Hazardous Materials
Documents (l) no later than thirty (30) days prior to the initial occupancy of
any portion of the Premises or the initial placement of equipment anywhere at
the Project, (m) if there are any changes to the Hazardous Materials Documents,
annually thereafter no later than December 31 of each year, and (n) thirty (30)
days prior to the initiation by Tenant of any Alterations or changes in Tenant’s
business that involve any material increase in the types or amounts of Hazardous
Materials. For each type of Hazardous Material listed, the Hazardous Materials
Documents shall include (t) the chemical name, (u) the material state (e.g.,
solid, liquid, gas or cryogen), (v) the concentration, (w) the storage amount
and storage condition (e.g., in cabinets or not in cabinets), (x) the use amount
and use condition (e.g., open use or closed use), (y) the location (e.g., room
number or other identification) and (z) if known, the chemical abstract service
number. Notwithstanding anything in this Section to the contrary, Tenant shall
not be required to provide Landlord with any Hazardous Materials Documents
containing information of a proprietary nature, which Hazardous Materials
Documents, in and of themselves, do not contain a reference to any Hazardous
Materials or activities related to Hazardous Materials. Landlord may, at
Landlord’s expense, cause the Hazardous Materials Documents to be reviewed by a
person or firm qualified to analyze Hazardous Materials to confirm compliance
with the provisions of this Lease and with Applicable Laws. In the event that a
review of the Hazardous Materials Documents indicates non-compliance with this
Lease or Applicable Laws, Tenant shall, at its expense, diligently take steps to
bring its storage and use of Hazardous Materials into compliance.

30



--------------------------------------------------------------------------------



21.3.    As a material inducement to Tenant’s execution of this Lease, Landlord
shall deliver to Tenant for Tenant’s review any existing Phase I environmental
assessment, laboratory decommissioning report and exit survey that was
previously obtained by Landlord relating to the Building or the Premises that is
in Landlord’s possession.
21.4.    At any time, and from time to time, prior to the expiration of the
Term, Landlord shall have the right to conduct appropriate tests of the Project
or any portion thereof to demonstrate that Hazardous Materials are present or
that contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Project in violation of this Lease.
21.5.    If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant are located on the Premises, or are hereafter
placed on the Premises by Tenant (or by any other party, if such storage tanks
are utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such tanks, in which case
Tenant’s responsibility for such tanks shall be as set forth in this Section.
21.6.    Tenant shall promptly report to Landlord any actual or suspected
presence of mold or water intrusion at the Premises.
21.7.    Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27.
21.8.    As used herein, the term “Hazardous Material” means any hazardous or
toxic substance, material or waste that is or becomes regulated by any
Governmental Authority.
21.9.    Notwithstanding anything to the contrary in this Lease, Landlord shall
have sole control over the equitable allocation of fire control areas (as
defined in the Uniform Building Code as adopted by the city or municipality(ies)
in which the Project is located (the “UBC”)) within the Project for the storage
of Hazardous Materials. Notwithstanding anything to the contrary in this Lease,
the quantity of Hazardous Materials allowed by this Section 21.9 is specific to
Tenant and shall not run with the Lease in the event of a Transfer (as defined
in Article 29). In the event of a Transfer, if the use of Hazardous Materials by
such new tenant (“New Tenant”) is such that New Tenant utilizes fire control
areas in the Project in excess of New Tenant’s Pro Rata Share of the Building or
the Project, as applicable, then New Tenant shall, at its sole cost and expense
and upon Landlord’s written request, establish and maintain a separate area of
the Premises classified by the UBC as an “H” occupancy area for the use and
storage of Hazardous Materials, or take such other action as is necessary to
ensure that its share of the fire control areas of the Building and the Project
is not greater than New Tenant’s Pro Rata Share of the Building or the Project,
as applicable.

31



--------------------------------------------------------------------------------



22.    Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations.
Landlord and Tenant therefore agree as follows:
22.1.    Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.
22.2.    If the Building has a ventilation system that, in Landlord’s reasonable
judgment, is adequate, suitable, and appropriate to vent the Premises in a
manner that does not release odors affecting any indoor or outdoor part of the
Project, Tenant shall vent the Premises through such system. If Landlord at any
time reasonably determines that any existing ventilation system is inadequate,
or if no ventilation system exists, Tenant shall in compliance with Applicable
Laws vent all fumes and odors from the Premises (and remove odors from Tenant’s
exhaust stream) as Landlord requires. The placement and configuration of all
ventilation exhaust pipes, louvers and other equipment shall be subject to
Landlord’s approval. Tenant acknowledges Landlord’s legitimate desire to
maintain the Project (indoor and outdoor areas) in an odor-free manner
22.3.    Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s reasonable judgment be necessary or
appropriate from time to time) to completely remove, eliminate and abate any
odors, fumes or other substances in Tenant’s exhaust stream that, in Landlord’s
reasonable judgment, emanate from Tenant’s Premises. Any work Tenant performs
under this Section (unless the same are done in connection with the Tenant
Improvements) shall constitute Alterations.
22.4.    Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s reasonable discretion). Tenant
shall install additional equipment as Landlord requires from time to time under
the preceding sentence. Such installations shall constitute Alterations.
22.5.    If Tenant fails to install satisfactory odor control equipment win a
reasonably prompt manner after Landlord’s demand made at any time, then Landlord
may, without limiting Landlord’s other rights and remedies, require Tenant to
cease and suspend any operations in the Premises that, in Landlord’s
determination, cause odors, fumes or exhaust. For example, if Landlord
determines that Tenant’s production of a certain type of product causes odors,
fumes or exhaust, and Tenant does not install satisfactory odor control
equipment reasonably promptly after Landlord’s request, then Landlord may
require Tenant to stop producing such type of product in the Premises unless and
until Tenant has installed odor control equipment that is reasonably
satisfactory to Landlord.

32



--------------------------------------------------------------------------------



23.    Insurance; Waiver of Subrogation.
23.1.    Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs that would not
be incurred in the event of a rebuild and without reference to depreciation
taken by Landlord upon its books or tax returns) or such lesser coverage as
Landlord may elect, provided that such coverage shall not be less than the
amount of such insurance Landlord’s Lender, if any, requires Landlord to
maintain, providing protection against any peril generally included within the
classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism and malicious mischief. Landlord,
subject to availability thereof, shall further insure, if Landlord deems it
appropriate, coverage against flood, environmental hazard, earthquake, loss or
failure of building equipment, rental loss during the period of repairs or
rebuilding, Workers’ Compensation insurance and fidelity bonds for employees
employed to perform services. Notwithstanding the foregoing, Landlord may, but
shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.
23.2.    In addition, Landlord shall carry Commercial General Liability
insurance with limits of not less than One Million Dollars ($1,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Project.
23.3.    Tenant shall, at its own cost and expense, procure and maintain in
effect, beginning on the Term Commencement Date or the date of occupancy,
whichever occurs first, and continuing throughout the Term (and occupancy by
Tenant, if any, after termination of this Lease) with insurers financially
acceptable and lawfully authorized to do business in the state where the Project
is located Commercial General Liability insurance on a broad-based occurrence
coverage form, with limits of not less than Two Million Dollars ($2,000,000) per
occurrence and in the aggregate for bodily injury (including death) and for
property damage with respect to the Premises (including $100,000 fire legal
liability (each loss)) with a ($2,000,000) products and completed operations
aggregate. Claims-made coverage is permitted, provided the policy retroactive
date is continuously maintained prior to the commencement date of this
agreement, and coverage is continuously maintained during all periods in which
Tenant occupies the Premises.
23.4.    The insurance required to be purchased and maintained by Tenant
pursuant to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty
Trust, Inc., and their respective officers, directors, employees, agents,
general partners, members, subsidiaries, affiliates and Lenders (“Landlord
Parties”) as additional insureds as respects liability arising from work or
operations performed by or on behalf of Tenant and Tenant’s use or occupancy of
the Premises. Said insurance shall be with companies authorized to do business
in the state in which the Project is located and at all times having a current
rating of not less than A- and financial category rating of at least Class VII
in “A.M. Best’s Insurance Guide” current edition. Tenant shall obtain for
Landlord from the insurance companies or cause the insurance companies to
furnish certificates of insurance evidencing all coverages required herein to
Landlord. Landlord reserves the right to require complete, certified copies of
all required insurance policies including any endorsements.

33



--------------------------------------------------------------------------------



No such policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after twenty (20) days’ prior written notice
to Landlord from the insurer (except in the event of non-payment of premium, in
which case ten (10) days written notice shall be given). Should carrier be
unwilling or unable to provide such notice, Tenant shall provide notice to
Landlord in accordance with this Section. All such policies shall be written as
primary policies, not contributing with and not in excess of the coverage that
Landlord may carry. Tenant’s required policies shall contain severability of
interests clauses stating that, except with respect to limits of insurance,
coverage shall apply separately to each insured or additional insured. Tenant’s
policies shall contain dedicated or per location limits endorsements so that the
amounts of insurance required herein shall not be prejudiced by losses at other
locations. Tenant shall, at least twenty (20) days prior to the expiration of
such policies, furnish Landlord with renewal certificates of insurance or
binders. Tenant agrees that if Tenant does not take out and maintain such
insurance, Landlord may (but shall not be required to) procure said insurance on
Tenant’s behalf and at its cost to be paid by Tenant as Additional Rent.
23.5.    Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.
23.6.    In each instance where insurance is to name Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Building, the Property or the Project, (b) the landlord under any lease
whereunder Landlord is a tenant of the Property if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner and (c) any management company retained by Landlord to manage the Project.
23.7.    Landlord, Tenant and each of their respective insurers hereby waive any
and all rights of recovery or subrogation against one another or against the
officers, directors, employees, agents, general partners, members, subsidiaries,
affiliates and Lenders of the other as respects any loss, damage, claims, suits
or demands, howsoever caused, that are covered, or should have been covered, by
valid and collectible insurance, including any deductibles or self-insurance
maintained thereunder. If necessary, each party agrees to endorse the required
insurance policies to permit waivers of subrogation as required hereunder and
hold harmless and indemnify the other party for any loss or expense incurred as
a result of a failure to obtain such waivers of subrogation from insurers. Such
waivers shall continue so long as their respective insurers so permit. Any
termination of such a waiver shall be by written notice to the other party,
containing a description of the circumstances hereinafter set forth in this
Section. Landlord and Tenant, upon obtaining the policies of insurance required
or permitted under this Lease, shall give notice to the insurance carrier or
carriers that the foregoing mutual waiver of subrogation is contained in this
Lease. If such policies shall not be obtainable with such waiver or shall be so
obtainable only at a premium over that chargeable without such waiver, then the
party seeking such policy shall notify the other of such conditions, and the
party so notified shall have ten (10) days thereafter to either (a) procure such

34



--------------------------------------------------------------------------------



insurance with companies reasonably satisfactory to the other party or (b) agree
to pay such additional premium (in Tenant’s case, in the proportion that the
area of the Premises bears to the insured area). If the parties do not
accomplish either (a) or (b), then this Section shall have no effect during such
time as such policies shall not be obtainable or the party in whose favor a
waiver of subrogation is desired refuses to pay the additional premium. If such
policies shall at any time be unobtainable, but shall be subsequently
obtainable, then neither party shall be subsequently liable for a failure to
obtain such insurance until a reasonable time after notification thereof by the
other party. If the release of either Landlord or Tenant, as set forth in the
first sentence of this Section, shall contravene Applicable Laws, then the
liability of the party in question shall be deemed not released but shall be
secondary to the other party’s insurer.
23.8.    Landlord may require insurance policy limits required under this Lease
to be raised to conform with requirements of Landlord’s Lender or to bring
coverage limits to levels then being reasonably required of new tenants within
the Project.
23.9.    Any costs incurred by Landlord pursuant to this Article shall
constitute a portion of Operating Expenses.
24.    Damage or Destruction.
24.1.    In the event of a partial destruction of (a) the Premises or (b) Common
Areas of the Building or the Project ((a) and (b) together, the “Affected
Areas”) by fire or other perils covered by extended coverage insurance not
exceeding twenty-five percent (25%) of the full insurable value thereof, and
provided that (x) the damage thereto is such that the Affected Areas may be
repaired, reconstructed or restored within a period of six (6) months from the
date of the happening of such casualty, (y) Landlord shall receive insurance
proceeds sufficient to cover the cost of such repairs, reconstruction and
restoration (except for any deductible amount provided by Landlord’s policy,
which deductible amount, if paid by Landlord, shall constitute an Operating
Expense) and (z) such casualty was not intentionally caused by a Tenant Party,
then Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Areas and this Lease shall
continue in full force and effect.
24.2.    In the event of any damage to or destruction of the Building or the
Project other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction.
24.3.    Landlord shall give written notice to Tenant within sixty (60) days
following the date of damage or destruction of its election not to repair,
reconstruct or restore the Building or the Project, as applicable.
24.4.    Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the

35



--------------------------------------------------------------------------------



damage or destruction and (b) provisions of this Lease that, by their express
terms, survive the expiration or earlier termination hereof.
24.5.    In the event of repair, reconstruction and restoration as provided in
this Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the proceeds of business
interruption or loss of rental income insurance actually received by Tenant with
respect to the Premises.
24.6.    Notwithstanding anything to the contrary contained in this Article,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure (provided that the
casualty giving rise to the need for repair, reconstruction or restoration shall
not, in and of itself, constitute Force Majeure) or delays caused by a Tenant
Party, then the time for Landlord to commence or complete repairs,
reconstruction and restoration shall be extended on a day-for-day basis;
provided, however, that, at Landlord’s election, Landlord shall be relieved of
its obligation to make such repairs, reconstruction and restoration.
24.7.    If Landlord is obligated to or elects to repair, reconstruct or restore
as herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas, and Landlord shall diligently pursue and
complete all such repairs, reconstruction or restoration within one hundred
eighty (180) days following the commencement thereof; provided, however, if such
completion cannot reasonably be achieved within said one hundred eighty (180)
day period, then Landlord shall have such additional time as is reasonably
necessary to complete such work of repair, reconstruction or restoration, as
long as Landlord is diligently pursuing completion of the same.. The repairs,
reconstruction or restoration of improvements not originally provided by
Landlord or at Landlord’s expense shall be the obligation of Tenant.
24.8.    Notwithstanding anything to the contrary contained in this Article,
either party shall have the right to terminate this Lease, and Landlord shall
not have any obligation whatsoever to repair, reconstruct or restore the
Premises, if the damage resulting from any casualty covered under this Article
occurs during the last twelve (12) months of the Term or any extension thereof.
24.9.    Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas. Tenant shall, at
its expense, replace or fully repair all of Tenant’s personal property and any
Alterations installed by Tenant existing at the time of such damage or
destruction. If Affected Areas are to be repaired, reconstructed or restored in
accordance with the foregoing, Landlord shall make available to Tenant any
portion of insurance proceeds it receives that are allocable to the Alterations
constructed by Tenant pursuant to this Lease, provided that Tenant is not then
in default under this Lease beyond applicable notice and cure periods.

36



--------------------------------------------------------------------------------



25.    Eminent Domain.
25.1.    In the event (a) the whole of all Affected Areas or (b) such part
thereof as shall substantially interfere with Tenant’s use and occupancy of the
Premises for the Permitted Use shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.
25.2.    In the event of a partial taking of (a) the Building or the Project or
(b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then Landlord may elect to terminate this Lease (except with regard
to (y) items occurring prior to the taking and (z) provisions of this Lease
that, by their express terms, survive the expiration or earlier termination
hereof) as of such taking if such taking is, in Landlord’s reasonable judgment,
of a material nature such as to make it uneconomical to continue use of the
unappropriated portion for purposes of renting office or laboratory space. In
the event of a partial taking of the Building, the Project or the Common Areas
that materially precludes Tenant’s access to or ability to operate its business
upon a material portion of the Premises, then Tenant shall have the right to
terminate this Lease as of the date of such taking.
25.3.    Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property and trade fixtures
that were installed at Tenant’s expense and (b) the costs of Tenant moving to a
new location. Except as set forth in the previous sentence, any award for such
taking shall be the property of Landlord.
25.4.    If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking, and Landlord shall diligently pursue and complete all such repairs,
reconstruction or restoration no later than one hundred eighty (180) days after
the date of such taking; provided, however, if such completion cannot reasonably
be achieved within said one hundred eighty (180) day period, then Landlord shall
have such additional time as is reasonably necessary to complete such work, as
long as Landlord is diligently pursuing completion of the same. To the extent
such restoration is infeasible, as determined by Landlord in its reasonable
discretion, the Rent shall be decreased proportionately to reflect the loss of
any portion of the Premises no longer available to Tenant.
26.    Surrender.
26.1.    At least ten (10) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with (a) a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party reasonably acceptable to
Landlord, (b) written evidence of all appropriate governmental releases obtained
by Tenant in accordance with Applicable Laws, including laws pertaining to the
surrender of the Premises, and (c) proof that the Premises have been
decommissioned in accordance with

37



--------------------------------------------------------------------------------



American National Standards Institute (“ANSI”) Publication Z9.11-2008 (entitled
“Laboratory Decommissioning”) or any successor standards published by ANSI or
any successor organization (or, if ANSI and its successors no longer exist, a
similar entity publishing similar standards). In addition, Tenant agrees to
remain responsible after the surrender of the Premises for the remediation of
any recognized environmental conditions set forth in the Exit Survey (to the
extent Tenant is responsible for such conditions under this Lease) and
compliance with any recommendations relating to such conditions set forth in the
Exit Survey. Tenant’s obligations under this Section shall survive the
expiration or earlier termination of the Lease.
26.2.    No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.
26.3.    The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises,
the Building, the Property or the Project, unless Landlord consents in writing,
and shall, at Landlord’s option, operate as an assignment to Landlord of any or
all subleases.
26.4.    The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.
27.    Holding Over.
27.1.    If Tenant holds possession of all or any part of the Premises after the
Term, Tenant shall have the right to hold over for a period of up to three (3)
months (“Permitted Holdover Period”), and Tenant shall continue to pay Base
Rent, and thereafter if, with Landlord’s prior written consent, Tenant continues
to hold possession of all or any part of the Premises, then Tenant shall become
a tenant from month to month, and Tenant shall continue to pay (a) Base Rent,
except that Base Rent (i) for the Permitted Holdover Period shall be equal to
one hundred fifty percent (150%) of the Base Rent in effect during the last
thirty (30) days of the Term and (ii) from and after the first (1st) day of the
fourth (4th) month of such holdover shall be equal to one hundred seventy-five
percent (175%) of the Base Rent in effect during the last thirty (30) days of
the Term and (b) any amounts for which Tenant would otherwise be liable under
this Lease if the Lease were still in effect, including payments for Tenant’s
Share of Operating Expenses. Any such month-to-month tenancy shall be subject to
every other term, covenant and agreement contained herein.
27.2.    Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term beyond the
Permitted Holdover Period without Landlord’s prior written consent, (a) Tenant
shall become a tenant at sufferance subject to the terms and conditions of this
Lease, except that the monthly rent shall be equal to one hundred seventy-five
percent (175%) of the Rent in effect during the last thirty (30) days of the
Term, and (b) Tenant shall be liable to Landlord for any and all damages
suffered by Landlord as a result of such holdover, including any lost rent or
consequential, special and indirect damages.

38



--------------------------------------------------------------------------------



27.3.    Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.
27.4.    The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.
27.5.    The provisions of this Article shall survive the expiration or earlier
termination of this Lease.
28.    Indemnification and Exculpation.
28.1.    Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from and against any and all Claims arising from injury or death to any
person or damage to any property occurring within or about the Premises, the
Building, the Property or the Project arising directly or indirectly out of a
Tenant Party’s use or occupancy of the Premises or a breach or default by Tenant
in the performance of any of its obligations hereunder, except to the extent
caused by Landlord’s negligence or willful misconduct.
28.2.    Notwithstanding anything in this Lease to the contrary, Landlord shall
not be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due primarily to
Landlord’s active negligence (and in such event Landlord’s liability shall not
exceed Landlord’s Causal Share), willful misconduct or willful disregard of
written notice by Tenant of need for a repair that Landlord is responsible to
make for an unreasonable period of time, and (b) damage to personal property or
scientific research, including loss of records kept by Tenant within the
Premises. Tenant further waives any claim for injury to Tenant’s business or
loss of income relating to any such damage or destruction of personal property
as described in this Section. Notwithstanding anything in the foregoing or this
Lease to the contrary, except (x) as otherwise provided herein, (y) as may be
provided by Applicable Laws, or (z) in the event of Tenant’s breach of Article
21 or Section 26.1 or as set forth in Section 27.2, in no event shall Landlord
or Tenant be liable to the other for any consequential, special or indirect
damages arising out of this Lease.
28.3.    Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.
28.4.    Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

39



--------------------------------------------------------------------------------



28.5.    The provisions of this Article shall survive the expiration or earlier
termination of this Lease.
29.    Assignment or Subletting.
29.1.    Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises (each, a “Transfer”), without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed by Landlord. Notwithstanding the foregoing or any provision in this
Lease to the contrary, Tenant shall have the right to assign this Lease or to
sublet all or a portion of the Premises without Landlord’s consent to any
corporation or business entity which controls, is controlled by or is under
common control with Tenant, or to a corporation or other business entity
resulting from a merger or consolidation with Tenant, or to any person or entity
which acquires substantially all of the assets of Tenant’s businesses as a going
concern (“Affiliate”); provided that in the case of an assignment, the assignee
assumes in full the obligations of the Tenant under this Lease.
29.2.    In the event Tenant desires to effect a Transfer, then, at least thirty
(30) but not more than ninety (90) days prior to the date when Tenant desires
the assignment or sublease to be effective (the “Transfer Date”), Tenant shall
provide written notice to Landlord (the “Transfer Notice”) containing
information (including references) concerning the character of the proposed
transferee, assignee or sublessee; the Transfer Date; any ownership or
commercial relationship between Tenant and the proposed transferee, assignee or
sublessee; the consideration and all other material terms and conditions of the
proposed Transfer; and, if Tenant is requesting to be released from liability
upon any assignment of the Lease to a Qualified Assignee (as defined below), the
net worth of the Qualified Assignee (together with supporting documentation),
all in such detail as Landlord shall reasonably require.
29.3.    Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of such
transferee, assignee or sublessee (notwithstanding Tenant remaining liable for
Tenant’s performance), (b) any change in use that such transferee, assignee or
sublessee proposes to make in the use of the Premises, (c) whether any such
transferee, assignee or sublessee is the subject of a material enforcement order
issued by a Governmental Authority in connection with the use, disposal or
storage of Hazardous Materials, and (d) if Tenant is requesting to be released
from liability upon any assignment of the Lease to a Qualified Assignee, the net
worth of the Qualified Assignee. In no event shall Landlord be deemed to be
unreasonable for declining to consent to a Transfer to a transferee, assignee or
sublessee lacking financial qualifications or seeking a change in the Permitted
Use, or jeopardizing directly or indirectly the status of Landlord or any of
Landlord’s affiliates as a Real Estate Investment Trust under the Internal
Revenue Code of 1986 (as the same may be amended from time to time, the “Revenue
Code”). In no event shall Landlord be deemed to be unreasonable for declining to
consent to release Tenant from liability upon any assignment of the Lease if the
proposed assignee is not a Qualified Assignee. Notwithstanding anything
contained in this Lease to the contrary, (w) no Transfer shall be consummated on
any basis such that the rental or other amounts to be paid by the occupant,
assignee, manager or other transferee thereunder would be based, in whole or in
part, on

40



--------------------------------------------------------------------------------



the income or profits derived by the business activities of such occupant,
assignee, manager or other transferee; (x) Tenant shall not furnish or render
any services to an occupant, assignee, manager or other transferee with respect
to whom transfer consideration is required to be paid, or manage or operate the
Premises or any capital additions so transferred, with respect to which transfer
consideration is being paid; (y) Tenant shall not consummate a Transfer with any
person in which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Revenue
Code); and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.
29.4.    The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:
(a)    Tenant shall remain fully liable under this Lease during the unexpired
Term (except that Tenant may request in writing to be released from liability
upon an assignment of the Lease to an assignee with a net worth that is at least
equal to the net worth of Tenant as of the Execution Date or the proposed
effective date of the assignment, whichever is greater, and which assumes in
full, in writing, all of Tenant’s obligations, duties and liabilities under the
Lease, whether arising before or after such assignment (a “Qualified
Assignee”));
(b)    Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;
(c)    Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including reasonable attorneys’ fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request, up to
a maximum reimbursement of Two Thousand Dollars ($2,000);
(d)    If Tenant’s transfer of rights or sharing of the Premises provides for
the receipt by, on behalf of or on account of Tenant of any consideration of any
kind whatsoever (including a premium rental for a sublease or lump sum payment
for an assignment, but excluding Tenant’s reasonable costs in marketing and
subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, Tenant shall pay fifty percent (50%) of all of such
excess to Landlord, after making deductions for any reasonable marketing
expenses, tenant improvement funds expended by Tenant, alterations, cash
concessions, brokerage commissions, attorneys’ fees and free rent actually paid
by Tenant. If such consideration consists of cash paid to Tenant, payment to
Landlord shall be made upon receipt by Tenant of such cash payment;
(e)    The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under

41



--------------------------------------------------------------------------------



this Lease, such proposed transferee, assignee or sublessee shall thereafter
make all payments otherwise due Tenant directly to Landlord, which payments
shall be received by Landlord without any liability being incurred by Landlord,
except to credit such payment against those due by Tenant under this Lease, and
any such proposed transferee, assignee or sublessee shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, that in no event shall Landlord or its Lenders,
successors or assigns be obligated to accept such attornment;
(f)    Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;
(g)    Tenant shall not then be in default hereunder in any respect;
(h)    Such proposed transferee, assignee or sublessee’s use of the Premises
shall be the same as the Permitted Use;
(i)    Landlord shall not be bound by any provision of any agreement pertaining
to the Transfer, except for Landlord’s written consent to the same;
(j)    Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;
(k)    Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent to any later Transfer;
(l)    Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and
(m)    A list of Hazardous Materials (as defined below), certified by the
proposed transferee, assignee or sublessee to be true and correct, that the
proposed transferee, assignee or sublessee intends to use or store in the
Premises. Additionally, Tenant shall deliver to Landlord, on or before the date
any proposed transferee, assignee or sublessee takes occupancy of the Premises,
all of the items relating to Hazardous Materials of such proposed transferee,
assignee or sublessee as described in Section 21.2.
29.5.    Any Transfer that is not in compliance with the provisions of this
Article shall be void and shall, at the option of Landlord, terminate this
Lease.
29.6.    The consent by Landlord to a Transfer shall not relieve Tenant or
proposed transferee, assignee or sublessee from obtaining Landlord’s consent to
any further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this Lease
(unless, at the time of Landlord’s consent to an assignment of the Lease to a
Qualified Transferee, Landlord agreed in writing to release Tenant from
liability upon such assignment to such Qualified Assignee).
29.7.    Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance

42



--------------------------------------------------------------------------------



of all other terms, conditions and covenants to be kept and performed by Tenant
(unless, at the time of Landlord’s consent to an assignment of the Lease to a
Qualified Transferee, Landlord agreed in writing to release Tenant from
liability upon such assignment to such Qualified Assignee). The acceptance of
Rent or any other sum due hereunder, or the acceptance of performance of any
other term, covenant or condition thereof, from any person or entity other than
Tenant shall not be deemed a waiver of any of the provisions of this Lease or a
consent to any Transfer.
29.8.    Intentionally Omitted.
29.9.    If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.
30.    Subordination and Attornment.
30.1.    This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or lease in which Landlord is tenant now or hereafter
in force against the Building or the Project and to all advances made or
hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination.
30.2.    Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord. If any such
mortgagee, beneficiary or landlord under a lease wherein Landlord is tenant
(each, a “Mortgagee”) so elects, however, this Lease shall be deemed prior in
lien to any such lease, mortgage, or deed of trust upon or including the
Premises regardless of date and Tenant shall execute a statement in writing to
such effect at Landlord’s request. Notwithstanding any of the foregoing to the
contrary, if Tenant is required to subordinate its interests under this Lease to
the lien of any mortgage or deed of trust or to any Mortgagee in the future,
Tenant’s obligation to subordinate its interests is conditioned upon any such
Mortgagee providing Tenant with a commercially reasonable non-disturbance
agreement in a form reasonably satisfactory to Tenant which, in substance,
agrees that so long as Tenant is not in default under the terms of this Lease,
its tenancy for the use and purposes herein described and all rights granted to
Tenant hereunder will not be disturbed and will remain in full force and effect
throughout the Term and any extensions thereof.
30.3.    Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if reasonably required by a mortgagee or beneficiary of a deed of
trust encumbering real property of which the Premises constitute a part incident
to the financing of the real property of which the Premises constitute a part.

43



--------------------------------------------------------------------------------



30.4.    In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by Landlord covering the Premises, Tenant shall at the election of the
purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.
31.    Defaults and Remedies.
31.1.    Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within five (5) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of six (6%) of the overdue Rent as a late
charge, provided that Tenant shall not be obligated to pay such late charge for
the first late payment during the Term, plus (b) interest at an annual rate (the
“Default Rate”) equal to the lesser of (i) ten percent (10%) and (b) the highest
rate permitted by Applicable Laws. The parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord shall incur
by reason of late payment by Tenant and shall be payable as Additional Rent to
Landlord due with the next installment of Rent or within five (5) business days
after Landlord’s demand, whichever is earlier. Landlord’s acceptance of any
Additional Rent (including a late charge or any other amount hereunder) shall
not be deemed an extension of the date that Rent is due or prevent Landlord from
pursuing any other rights or remedies under this Lease, at law or in equity.
31.2.    No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.
31.3.    If Tenant fails to pay any sum of money required to be paid by it
hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described in Section 31.4,
then Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or the cancellation of an insurance policy maintained by
Landlord. Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease. In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as

44



--------------------------------------------------------------------------------



Additional Rent all sums so paid or incurred by Landlord, together with interest
at the Default Rate, computed from the date such sums were paid or incurred.
31.4.    The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:
(a)    Tenant abandons or vacates the Premises, except if Tenant continues to
timely pay Rent and maintain the Premises in accordance with this Lease;
(b)    Tenant fails to make any payment of Rent, as and when due, or to satisfy
its obligations under Article 19, where such failure shall continue for a period
of five (5) days after Tenant’s receipt of written notice thereof from Landlord
to Tenant;
(c)    Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Sections 31.4(a) and 31.4(b)) to be performed by
Tenant, where such failure continues for a period of ten (10) days after written
notice thereof from Landlord to Tenant; provided that, if the nature of Tenant’s
default is such that it reasonably requires more than ten (10) days to cure,
Tenant shall not be deemed to be in Default if Tenant commences such cure within
such ten (10) day period and thereafter diligently prosecute the same to
completion; and provided, further, that such cure is completed no later than
thirty (30) days after Tenant’s receipt of written notice from Landlord;
(d)    Tenant makes an assignment for the benefit of creditors;
(e)    A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;
(f)    Tenant files a voluntary petition under the United States Bankruptcy Code
or any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;
(g)    Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;
(h)    Tenant fails to deliver an estoppel certificate in accordance with
Article 20; or
(i)    Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.
Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

45



--------------------------------------------------------------------------------



31.5.    In the event of a Default by Tenant, and at any time thereafter, with
or without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:
(a)    Halt any Tenant Improvements and Alterations and order Tenant’s
contractors, subcontractors, consultants, designers and material suppliers to
stop work;
(b)    Terminate Tenant’s right to possession of the Premises by written notice
to Tenant or by any lawful means, in which case Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby; and
(c)    Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:
(i)    The sum of:
A.    The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus
B.    The worth at the time of award of the amount by which the unpaid Rent that
would have accrued during the period commencing with termination of the Lease
and ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus
C.    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds that portion of the loss
of Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus
D.    Any other amount necessary to compensate Landlord for all the detriment
caused by Tenant’s failure to perform its obligations under this Lease or that
in the ordinary course of things would be likely to result therefrom, including
the cost of restoring the Premises to the condition required under the terms of
this Lease, including any rent payments not otherwise chargeable to Tenant
(e.g., during any “free” rent period or rent holiday); plus

46



--------------------------------------------------------------------------------



E.    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Applicable Laws; or
(ii)    At Landlord’s election, as minimum liquidated damages in addition to any
(A) amounts paid or payable to Landlord pursuant to Section 31.5(c)(i)(A) prior
to such election and (B) costs of restoring the Premises to the condition
required under the terms of this Lease, an amount (the “Election Amount”) equal
to either (Y) the positive difference (if any, and measured at the time of such
termination) between (1) the then-present value of the total Rent and other
benefits that would have accrued to Landlord under this Lease for the remainder
of the Term if Tenant had fully complied with the Lease minus (2) the
then-present cash rental value of the Premises as determined by Landlord for
what would be the then-unexpired Term if the Lease remained in effect, computed
using the discount rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1) percentage point (the “Discount Rate”) or (Z) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant
pursuant to this Lease, in either case as Landlord specifies in such election.
Landlord and Tenant agree that the Election Amount represents a reasonable
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual damages, such as fair market rent, time and costs that may be
required to re-lease the Premises, and other factors; and that the Election
Amount is not a penalty.
As used in Sections 31.5(c)(i)(A) and (B), “worth at the time of award” shall be
computed by allowing interest at the Default Rate. As used in Section
31.5(c)(i)(C), the “worth at the time of the award” shall be computed by taking
the present value of such amount, using the Discount Rate.
31.6.    In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 and may continue this Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, provided
Tenant has the right to sublet or assign, subject only to reasonable
limitations. In addition, Landlord shall not be liable in any way whatsoever for
its failure or refusal to relet the Premises. For purposes of this Section, the
following acts by Landlord will not constitute the termination of Tenant’s right
to possession of the Premises:
(a)    Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or
(b)    The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.
Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.
31.7.    If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time

47



--------------------------------------------------------------------------------



thereafter, Landlord may elect to terminate this Lease and to recover damages to
which Landlord is entitled.
31.8.    In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:
(a)    First, to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord, including storage charges or brokerage commissions
owing from Tenant to Landlord as the result of such reletting;
(b)    Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys’ fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;
(c)    Third, to the payment of Rent and other charges due and unpaid hereunder;
and
(d)    Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.
31.9.    All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in such waiver. Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord be required to mitigate its damages with
respect to any default by Tenant. Any obligation imposed by Applicable Law upon
Landlord to relet the Premises after any termination of this Lease shall be
subject to the reasonable requirements of Landlord to (a) lease to high quality
tenants on such terms as Landlord may from time to time deem appropriate in its
discretion and (b) develop the Project in a harmonious manner with a mix of
uses, tenants, floor areas, terms of tenancies, etc., as determined by Landlord.
Landlord shall not be obligated to relet the Premises to any party to whom
Landlord or an affiliate of Landlord may desire to lease other available space
in the Project or at another property owned by Landlord or an affiliate of
Landlord.
31.10.    Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

48



--------------------------------------------------------------------------------



31.11.    To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.
31.12.    Landlord shall not be in default or liable for damages under this
Lease unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than ten
(10) Business days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than ten (10) Business Days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such ten (10) Business Day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.
31.13.    In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises, the Building or the Project
and to any landlord of any lease of land upon or within which the Premises, the
Building or the Project is located (provided such parties’ names and addresses
have previously been delivered by Landlord to Tenant in writing for this
purpose), and shall offer such beneficiary, mortgagee or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Building or the Project by power of sale or a judicial action if such should
prove necessary to effect a cure.
32.    Bankruptcy. In the event a debtor, trustee or debtor in possession under
the Bankruptcy Code, or another person with similar rights, duties and powers
under any other Applicable Laws, proposes to cure any default under this Lease
or to assume or assign this Lease and is obliged to provide adequate assurance
to Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:
32.1.    Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;
32.2.    A prompt cash payment to compensate Landlord for any monetary defaults
or actual damages arising directly from a breach of this Lease;
32.3.    A cash deposit in an amount at least equal to the then-current amount
of the Security Deposit; or
32.4.    The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.

49



--------------------------------------------------------------------------------



33.    Brokers.
33.1.    Tenant represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than Jones Lang LaSalle (“Broker”), and that it knows of no other real
estate broker or agent that is or might be entitled to a commission in
connection with this Lease. Landlord shall compensate Broker in relation to this
Lease pursuant to a separate agreement between Landlord and Broker.
33.2.    Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.
33.3.    Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease. Landlord is executing this Lease in reliance upon
Tenant’s representations, warranties and agreements contained within Sections
33.1 and 33.2.
33.4.    Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from any and all cost or liability for compensation claimed by any
broker or agent, other than Broker, employed or engaged by Tenant or claiming to
have been employed or engaged by Tenant.
34.    Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.
35.    Limitation of Landlord’s Liability.
35.1.    If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall be
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Building and the Project, (b) rent or other income from such real property
receivable by Landlord or (c) the consideration received by Landlord from the
sale, financing, refinancing or other disposition of all or any part of
Landlord’s right, title or interest in the Building or the Project.

50



--------------------------------------------------------------------------------



35.2.    Landlord shall not be personally liable for any deficiency under this
Lease. If Landlord is a partnership or joint venture, then the partners of such
partnership shall not be personally liable for Landlord’s obligations under this
Lease, and no partner of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord. If Landlord
is a limited liability company, then the members of such limited liability
company shall not be personally liable for Landlord’s obligations under this
Lease, and no member of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any member of
Landlord except as may be necessary to secure jurisdiction of the limited
liability company. No partner, shareholder, director, employee, member or agent
of Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee, member or agent of Landlord.
35.3.    Each of the covenants and agreements of this Article shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.
36.    Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:
36.1.    Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant; and
36.2.    The term “Tenant,” as used in this Lease shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.
37.    Representations. Tenant guarantees, warrants and represents that (a)
Tenant is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Tenant has and is duly qualified to do business in the state in
which the Property is located, (c) Tenant has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Tenant’s obligations hereunder, (d) each person (and
all of the persons if more than one signs) signing this Lease on behalf of
Tenant is duly and validly authorized to do so and (e) neither (i) the
execution, delivery or performance of this Lease nor (ii) the consummation of
the transactions contemplated hereby will violate or conflict with any provision
of documents or instruments under which Tenant is constituted or to which Tenant
is a party. In addition, Tenant guarantees, warrants and represents

51



--------------------------------------------------------------------------------



that none of (x) it, (y) its affiliates or partners nor (z) to the best of its
knowledge, its members, shareholders or other equity owners or any of their
respective employees, officers, directors, representatives or agents is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other similar governmental action.
Landlord guarantees, warrants and represents that (a) Landlord is a partnership
duly formed and validly existing under the laws of the State of Delaware, (b)
Landlord is duly qualified to do business in the state in which the Property is
located, (c) Landlord has full power and authority to enter into this Lease and
to perform its obligations hereunder, (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Landlord is duly and
validly authorized to do so.
38.    Confidentiality. Tenant shall keep the terms and conditions of this Lease
and any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document). Landlord shall not release to any
third party any non-public financial information or non-public information about
Tenant’s ownership structure, operations or research on the Premises that Tenant
gives Landlord. Notwithstanding the foregoing, confidential information under
this Section may be released by Landlord or Tenant under the following
circumstances: (x) if required by Applicable Laws or in any judicial proceeding;
provided that the releasing party has given the other party reasonable notice of
such requirement, if feasible, (y) to a party’s attorneys, accountants, brokers
and other bona fide consultants or advisers (with respect to this Lease only);
provided such third parties agree to be bound by this Section or (z) to bona
fide prospective assignees or subtenants of this Lease; provided they agree in
writing to be bound by this Section.
39.    Notices. Any notice, consent, demand, invoice, statement or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by personal delivery or by overnight delivery with a
reputable nationwide overnight delivery service. If given by personal delivery,
any such notice, consent, demand, invoice, statement or other communication
shall be deemed delivered upon receipt; if given by overnight delivery, shall be
deemed delivered one business (1) day after deposit with a reputable nationwide
overnight delivery service. Any notices given pursuant to this Lease shall be
addressed to Landlord or Tenant at the addresses shown in Sections 2.9 and 2.10
or 2.11, respectively. Either party may, by notice to the other given pursuant
to this Section, specify additional or different addresses for notice purposes.
40.    Rooftop Installation Area.
40.1.    Tenant may use those portions of the Building identified as a “Rooftop
Installation Area” on Exhibit A attached hereto (the “Rooftop Installation
Area”) solely to operate, maintain, repair and replace rooftop satellite
equipment installed by Tenant in the Rooftop Installation Area

52



--------------------------------------------------------------------------------



in accordance with this Article (“Tenant’s Rooftop Equipment”). Tenant’s Rooftop
Equipment shall be only for Tenant’s use of the Premises for the Permitted Use.
40.2.    Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld, conditioned or delayed. Among other reasons, Landlord
may withhold approval if the installation or operation of Tenant’s Rooftop
Equipment could reasonably be expected to damage the structural integrity of the
Building or to transmit vibrations or noise or cause other adverse effects
beyond the Premises to an extent not customary in first class laboratory
buildings, unless Tenant implements measures that are acceptable to Landlord in
its reasonable discretion to avoid any such damage or transmission.
40.3.    Tenant shall comply with any roof or roof-related warranties. Tenant
shall obtain a letter from Landlord’s roofing contractor within thirty (30) days
after completion of any Tenant work on the rooftop stating that such work did
not affect any such warranties. Tenant, at its sole cost and expense, shall
inspect the Rooftop Installation Area at least annually, and correct any loose
bolts, fittings or other appurtenances and repair any damage to the roof caused
by the installation or operation of Tenant’s Rooftop Equipment. Tenant shall not
permit the installation, maintenance or operation of Tenant’s Rooftop Equipment
to violate any Applicable Laws or constitute a nuisance. Tenant shall pay
Landlord within thirty (30) days after demand (a) all applicable taxes, charges,
fees or impositions imposed on Landlord by Governmental Authorities as the
result of Tenant’s use of the Rooftop Installation Areas in excess of those for
which Landlord would otherwise be responsible for the use or installation of
Tenant’s Rooftop Equipment and (b) the amount of any increase in Landlord’s
insurance premiums as a result of the installation of Tenant’s Rooftop
Equipment. Upon Tenant’s written request to Landlord, Landlord shall use
commercially reasonable efforts to cause other tenants to remedy any
interference in the operation of Tenant’s Rooftop Equipment caused by any such
tenants’ equipment installed after the applicable piece of Tenant’s Rooftop
Equipment; provided, however, that Landlord shall not be required to request
that such tenants waive their rights under their respective leases.
40.4.    If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or (d)
interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) business days after
Tenant’s receipt of notice of such damage or interference from Landlord (which
notice may be oral; provided that Landlord also delivers to Tenant written
notice of such damage or interference within twenty-four (24) hours after
providing oral notice).

53



--------------------------------------------------------------------------------



40.5.    Landlord reserves the right to cause Tenant to relocate Tenant’s
Rooftop Equipment to comparably functional space on the roof or in the penthouse
of the Building by giving Tenant prior written notice thereof. Landlord agrees
to pay the reasonable costs thereof. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.
41.    Miscellaneous.
41.1.    Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.
41.2.    To induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent year-end financial statements reflecting Tenant’s
current financial condition audited by a nationally recognized accounting firm.
Tenant shall, within ninety (90) days after the end of Tenant’s financial year,
furnish Landlord with a certified copy of Tenant’s year-end financial statements
for the previous year audited by a nationally recognized accounting firm. Tenant
represents and warrants that all financial statements, records and information
furnished by Tenant to Landlord in connection with this Lease are true, correct
and complete in all respects. If audited financials are not otherwise prepared,
unaudited financials complying with generally accepted accounting principles and
certified by the chief financial officer of Tenant as true, correct and complete
in all respects shall suffice for purposes of this Section. Notwithstanding the
foregoing, Tenant shall have no obligation to provide financial statements so
long as Tenant is a public company and the financial statements of Tenant are
filed with the Securities Exchange Commission and are available at
www.inovio.com or at such other website provided by Tenant.
41.3.    Where applicable in this Lease, the singular includes the plural and
the masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” shall mean “‘include,’ etc.,
without limitation.” The section headings of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part hereof.
41.4.    If either party commences a demand, claim, action, cause of action or
suit against the other party arising out of or in connection with this Lease,
then the substantially prevailing party shall be reimbursed by the other party
for all reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action or
proceeding and in any appeal in connection therewith (regardless of whether the
applicable demand, claim, action, cause of action or suit is voluntarily
withdrawn or dismissed).
41.5.    Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

54



--------------------------------------------------------------------------------



41.6.    Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.
41.7.    Notwithstanding anything to the contrary contained in this Lease,
Tenant’s obligations under this Lease are independent and shall not be
conditioned upon performance by the other party.
41.8.    Whenever consent or approval of either party is required, that party
shall not unreasonably withhold or delay such consent or approval, except as may
be expressly set forth to the contrary.
41.9.    The terms of this Lease are intended by the parties as a final
expression of their agreement with respect to the terms as are included herein,
and may not be contradicted by evidence of any prior or contemporaneous
agreement.
41.10.    Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.
41.11.    Landlord may, but shall not be obligated to, record a short form or
memorandum hereof without Tenant’s consent. Within ten (10) days after receipt
of written request from Landlord, Tenant shall execute a termination of any
short form or memorandum of lease recorded with respect hereto. Landlord shall
be responsible for the cost of preparing and recording any short form or
memorandum of this Lease, including any transfer or other taxes incurred in
connection with such recordation. Neither party shall record this Lease.
41.12.    The language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.
41.13.    Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section shall in any way alter the provisions of this Lease restricting
assignment or subletting.
41.14.    This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.
41.15.    Each party to this Lease guarantees, warrants and represents that the
individual or individuals signing this Lease have the power, authority and legal
capacity to sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

55



--------------------------------------------------------------------------------



41.16.    This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.
41.17.    No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant. The waiver by
either party of any breach by the other party of any term, covenant or condition
herein contained shall not be deemed to be a waiver of any subsequent breach of
the same or any other term, covenant or condition herein contained.
41.18.    To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.
42.    Option to Extend Term. Tenant shall have the option (“Option”) to extend
the Term by five (5) years as to the entire Premises (and no less than the
entire Premises) upon the following terms and conditions. Any extension of the
Term pursuant to the Option shall be on all the same terms and conditions as
this Lease, except as follows:
42.1.    Base Rent at the commencement of the Option term shall equal the
then-current fair market value for comparable office and laboratory space in the
Sorrento Mesa submarket of comparable age, quality, level of finish and
proximity to amenities and public transit (“FMV”), and shall be further
increased on each annual anniversary of the Option term commencement date by
three percent (3%). Tenant may, no more than twelve (12) months prior to the
date the Term is then scheduled to expire, request Landlord’s estimate of the
FMV for the Option term. Landlord shall, within fifteen (15) days after receipt
of such request, give Tenant a written proposal of such FMV. If Tenant gives
written notice to exercise the Option, such notice shall specify whether Tenant
accepts Landlord’s proposed estimate of FMV. If Tenant does not accept the FMV,
then the parties shall endeavor to agree upon the FMV within fifteen (15) days,
taking into account all relevant factors, including (a) the size of the
Premises, (b) the length of the Option term, (c) rent in comparable buildings in
the relevant submarket, including concessions offered to new tenants, such as
free rent, tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness, and (e) the quality and location of the Building and the
Project. If the parties fail to agree on the FMV within the fifteen (15) day
period referenced above, then Landlord or Tenant shall have ten (10) days
thereafter within which notify the other party of its desire to arbitrate the
FMV. If one of the parties delivers such notice, then the determination of FMV
shall be settled by arbitration in accordance with the following provisions: a
senior officer of a nationally recognized leasing brokerage firm with local
knowledge of the Sorrento Mesa laboratory/research and development leasing
submarket (the “Baseball Arbitrator”) shall be selected and paid for jointly by
Landlord and Tenant. If Landlord and Tenant are unable to agree upon the
Baseball Arbitrator, then the same shall be designated by the local chapter of
the American Arbitration Association or any successor organization thereto (the
“AAA”). The Baseball Arbitrator selected by the parties or designated by the AAA
shall (y) have at least ten (10) years’ experience in the leasing of
laboratory/research and development space in the Sorrento Mesa submarket and (z)
not have been employed or retained by either Landlord or

56



--------------------------------------------------------------------------------



Tenant or any affiliate of either for a period of at least ten (10) years prior
to appointment pursuant hereto. Each of Landlord and Tenant shall submit to the
Baseball Arbitrator and to the other party its determination of the FMV. The
Baseball Arbitrator shall grant to Landlord and Tenant a hearing and the right
to submit evidence. The Baseball Arbitrator shall determine which of the two (2)
FMV determinations more closely represents the actual FMV. The arbitrator may
not select any other FMV for the Premises other than one submitted by Landlord
or Tenant. The FMV selected by the Baseball Arbitrator shall be binding upon
Landlord and Tenant and shall serve as the basis for determination of Base Rent
payable for the Option term. If, as of the commencement date of the Option term,
the amount of Base Rent payable during the Option term shall not have been
determined, then, pending such determination, Tenant shall pay Base Rent equal
to the Base Rent payable with respect to the last year of the then-current Term.
After the final determination of Base Rent payable for the Option term, the
parties shall promptly execute a written amendment to this Lease specifying the
amount of Base Rent to be paid during the Option term. Any failure of the
parties to execute such amendment shall not affect the validity of the FMV
determined pursuant to this Section.
42.2.    The Option is not assignable separate and apart from this Lease.
42.3.    The Option is conditional upon Tenant giving Landlord written notice of
its election to exercise the Option no more than twelve (12) months, but no less
than nine (9) months, prior to the end of the expiration of the then-current
Term. Time shall be of the essence as to Tenant’s exercise of the Option. Tenant
assumes full responsibility for maintaining a record of the deadlines to
exercise the Option. Tenant acknowledges that it would be inequitable to require
Landlord to accept any exercise of the Option after the date provided for in
this Section.
42.4.    Notwithstanding anything contained in this Article to the contrary,
Tenant shall not have the right to exercise the Option:
(a)    During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction; or
(b)    At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Section 42.4(b), Landlord shall
not be required to provide Tenant with notice of such Default) and continuing
until Tenant cures any such Default, if such Default is susceptible to being
cured; or
(c)    In the event that Tenant has defaulted in the performance of its
obligations under this Lease two (2) or more times and a service or late charge
has become payable under Section 31.1 for each of such defaults during the
twelve (12)-month period immediately prior to the date that Tenant intends to
exercise the Option, whether or not Tenant has cured such defaults.
42.5.    The period of time within which Tenant may exercise the Option shall
not be extended or enlarged by reason of Tenant’s inability to exercise such
Option because of the provisions of Section 42.4.

57



--------------------------------------------------------------------------------



42.6.    All of Tenant’s rights under the provisions of the Option shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted under this
Lease two (2) or more times and a service or late charge under Section 31.1 has
become payable for any such default, whether or not Tenant has cured such
defaults.
43.    Right of First Refusal. For so long as Tenant leases and occupies the
entire Premises (which, for purposes of this Section, shall in no event be less
than the Rentable Area of the initial Premises), Tenant shall have a right of
first refusal (“ROFR”) as to any rentable premises in the Building for which
Landlord is seeking a tenant (“Available ROFR Premises”); provided, however,
that in no event shall Landlord be required to lease any Available ROFR Premises
to Tenant for any period past the date on which this Lease expires or is
terminated pursuant to its terms. In the event Landlord intends to lease
Available ROFR Premises, Landlord shall provide written notice thereof to Tenant
(the “Notice of Offer”), specifying the terms and conditions of a proposed lease
to Tenant of the Available ROFR Premises.
43.1.    Within ten (10) business days following its receipt of a Notice of
Offer, Tenant shall advise Landlord in writing whether Tenant elects to lease
all (not just a portion) of the Available ROFR Premises on the terms and
conditions set forth in the Notice of Offer. If Tenant fails to notify Landlord
of Tenant’s election within such ten (10) business day period, then Tenant shall
be deemed to have elected not to lease the Available ROFR Premises.
43.2.    If Tenant timely notifies Landlord that Tenant elects to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, then Landlord shall lease the Available ROFR Premises to Tenant upon the
terms and conditions set forth in the Notice of Offer.
43.3.    If Tenant notifies Landlord that Tenant elects not to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, or if Tenant fails to notify Landlord of Tenant’s election within the ten
(10) business day period described above, then Landlord shall have the right to
consummate the lease of the Available ROFR Premises on the same terms as set
forth in the Notice of Offer following Tenant’s election (or deemed election)
not to lease the Available ROFR Premises.
43.4.    Notwithstanding anything in this Article to the contrary, Tenant shall
not exercise the ROFR during such period of time that Tenant is in default under
any provision of this Lease. Any attempted exercise of the ROFR during a period
of time in which Tenant is so in default shall be void and of no effect. In
addition, Tenant shall not be entitled to exercise the ROFR if Landlord has
given Tenant two (2) or more notices of default under this Lease, whether or not
the defaults are cured, during the twelve (12) month period prior to the date on
which Tenant seeks to exercise the ROFR.
43.5.    Notwithstanding anything in this Lease to the contrary, Tenant shall
not assign or transfer the ROFR, either separately or in conjunction with an
assignment or transfer of Tenant’s

58



--------------------------------------------------------------------------------



interest in the Lease, without Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion.
43.6.    If Tenant exercises the ROFR, Landlord does not guarantee that the
Available ROFR Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover without Landlord’s consent
by the then-existing occupants of the Available ROFR Premises or for any other
reason beyond Landlord’s reasonable control.
43.7.    If Tenant elects not to lease the Available ROFR Premises on the terms
and conditions set forth in the Notice of Offer (or is deemed to have so
elected), and Landlord agrees to lease said space to another tenant on terms
more favorable than those set forth in the Notice of Offer, Tenant must first be
offered the space on the more favorable terms before such space may be leased to
the other tenant. Furthermore, if Tenant elects not to lease the Available ROFR
Premises on the terms and conditions set forth in the Notice of Offer (or is
deemed to have so elected), and Landlord fails to consummate a lease of the
Available ROFR Premises on the terms set forth in the Notice of Offer, the ROFR
shall remain in effect, and the terms of this Section 43 shall be observed by
Landlord with regard to any future leases by Landlord of rentable premises in
the Building.
44.    Signage. Tenant shall have the right to use the FF&E and Moving Allowance
to install its signage (“Tenant’s Signage”) on the Project monument sign located
at the entrance to the Project and on the top of the Building in accordance with
sign drawings to be mutually approved by the parties (which approval shall not
be unreasonably withheld, conditioned or delayed) following their execution of
this Lease. Landlord hereby grants to Tenant a license for purposes of
installation, maintenance, repair, replacement and removal of Tenant’s Signage,
and for such access to those portions of the Project and the Building where
Tenant’s Signage is installed as may be reasonably necessary for such purposes.
On or before the expiration or earlier termination of this Lease, Tenant shall,
at Tenant’s sole cost and expense, remove Tenant’s Signage and repair any damage
to the Building which is directly caused by such removal of Tenant’s Signage.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

59



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.
LANDLORD:
BMR-WATERIDGE LP,
a Delaware limited partnership
By:    /s/ KEVIN SIMONSEN                    
Name:    Kevin Simonsen                    
Title:    VP, Real Estate Legal                    


TENANT:
INOVIO PHARMACEUTICALS, INC.,
a Delaware corporation
By:    /s/ PETER KIES
Name:    Peter Kies
Title:    CFO



Signature Page

--------------------------------------------------------------------------------




EXHIBIT A
PREMISES







A-1

--------------------------------------------------------------------------------




EXHIBIT B
TENANT IMPROVEMENTS

B-1

--------------------------------------------------------------------------------




EXHIBIT C
ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE
AND TERM EXPIRATION DATE
THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [_______], 20[__], with reference to that certain Lease (the
“Lease”) dated as of [_______], 20[__], by INOVIO PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”), in favor of BMR-WATERIDGE LP, a Delaware
limited partnership (“Landlord”). All capitalized terms used herein without
definition shall have the meanings ascribed to them in the Lease.
Tenant hereby confirms the following:
1.[Tenant accepted possession of the Premises for use in accordance with the
Permitted Use on [_______], 20[__]. Tenant first occupied the Premises for the
Permitted Use on [_______], 20[__].][OR][Tenant accepted possession of the
Premises for construction of improvements or the installation of personal or
other property on [_______], 20[__], and for use in accordance with the
Permitted Use on [_______], 20[__]. Tenant first occupied the Premises for the
Permitted Use on [_______], 20[__].]
2.The Premises are in good order, condition and repair [or, if objections,
specify
here:________________________________________________________________________].
3.The Tenant Improvements are Substantially Complete.
4.All conditions of the Lease to be performed by Landlord as a condition to the
full effectiveness of the Lease have been satisfied, and Landlord has fulfilled
all of its duties in the nature of inducements offered to Tenant to lease the
Premises [or, if objections, specify
here:________________________________________________________________________].
5.In accordance with the provisions of Article 4 of the Lease, the Term
Commencement Date is [_______], 20[__], and, unless the Lease is terminated
prior to the Term Expiration Date pursuant to its terms, the Term Expiration
Date shall be [_______], 20[__].
6.The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except
[_______]].
7.Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.
8.The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease commenced to accrue on [_______], 20[__],
with Base Rent payable on the dates and amounts set forth in the chart below:

C-1

--------------------------------------------------------------------------------



Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
Months 1-12
26,500
$0.00 monthly
$0.00
$0.00
Months 13-18
26,500
$2.47 monthly
$24,700
$148,200
Months 19-24
26,500
$2.47 monthly
$49,400
$296,400
Months 25-36
26,500
$2.54 monthly
$50,800
$609,600
Months 37-48
26,500
$2.62 monthly
$52,400
$628,800
Months 49-60
26,500
$2.70 monthly
$54,000
$648,000
Months 61-72
26,500
$2.78 monthly
$73,670
$884,040
Months 73-84
26,500
$2.86 monthly
$75,790
$909,480
Months 85-96
26,500
$2.95 monthly
$78,175
$938,100
Months 97-108
26,500
$3.04 monthly
$80,560
$966,720
Months 109-120
26,500
$3.13 monthly
$82,945
$995,340

9.The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

C-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.


TENANT:


INOVIO PHARMACEUTICALS, INC.,
a Delaware corporation






By:                    
Name:                    
Title:                    

C-3

--------------------------------------------------------------------------------




EXHIBIT D
PARKING MAP





D-1

--------------------------------------------------------------------------------




EXHIBIT E
SAMPLE FORM OF LETTER OF CREDIT
[On letterhead or L/C letterhead of Issuer; subject to reasonable modifications
by Issuer.]
LETTER OF CREDIT
Date: _______, 20__
__________________________ (the “Beneficiary”)
__________________________
__________________________
Attention: _________________
L/C. No.: __________________
Loan No. : _________________


Ladies and Gentlemen:
We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the “L/C”) for an aggregate amount of
$_______, expiring at __:00 p.m. on _______ or, if such day is not a Banking
Day, then the next succeeding Banking Day (such date, as extended from time to
time, the “Expiry Date”). “Banking Day” means a weekday except a weekday when
commercial banks in _____________ are authorized or required to close.
We authorize Beneficiary to draw on us (the “Issuer”) for the account of _______
(the “Account Party”), under the terms and conditions of this L/C.
Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.
Drawing Documentation must be presented at Issuer’s office at ____________ on or
before the Expiry Date by personal presentation, courier or messenger service,
or fax. Presentation by fax shall be effective upon electronic confirmation of
transmission as evidenced by a printed report from the sender’s fax machine.
After any fax presentation, but not as a condition to its effectiveness,
Beneficiary shall with reasonable promptness deliver the original Drawing
Documentation by any other means. Issuer will on request issue a receipt for
Drawing Documentation.
We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.

E-1

--------------------------------------------------------------------------------




We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.
If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day. We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.
Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.
We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation. We waive any defense based on
fraud or any claim of fraud.
The Expiry Date shall automatically be extended by one year (but never beyond
_____ (the “Outside Date”)) unless, on or before the date 90 days before any
Expiry Date, we have given Beneficiary notice that the Expiry Date shall not be
so extended (a “Nonrenewal Notice”). We shall promptly upon request confirm any
extension of the Expiry Date under the preceding sentence by issuing an
amendment to this L/C, but such an amendment is not required for the extension
to be effective. We need not give any notice of the Outside Date.
Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”). Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C. Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee. Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary. Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary. Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.
Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to: ___________ (or such
replacement as Beneficiary designates from time to time by written notice).
No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.
This L/C is subject to and incorporates by reference: (a) the International
Standby Practices 98 (“ISP 98”); and (b) to the extent not inconsistent with ISP
98, Article 5 of the Uniform Commercial Code of the State of New York.

E-2

--------------------------------------------------------------------------------




Very truly yours,
[Issuer Signature]



E-3

--------------------------------------------------------------------------------




ATTACHMENT 1 TO EXHIBIT E
SAMPLE FORM OF SIGHT DRAFT
[BENEFICIARY LETTERHEAD - subject to reasonable modifications]
TO:
[Name and Address of Issuer]
SIGHT DRAFT
AT SIGHT, pay to the Order of ______________, the sum of ______________ United
States Dollars ($______________). Drawn under [Issuer] Letter of Credit No.
______________ dated ______________.
[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account: _________________________.]
[Name and signature block, with signature or purported signature of Beneficiary]
Date: ________________



E-1-1

--------------------------------------------------------------------------------




ATTACHMENT 2 TO EXHIBIT E
SAMPLE FORM OF TRANSFER NOTICE
[BENEFICIARY LETTERHEAD - subject to reasonable modifications]
TO:
[Name and Address of Issuer] (the “Issuer”)
TRANSFER NOTICE
By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No. ______________ dated ______________ (the “L/C”),
transfers the L/C to the following transferee (the “Transferee”):
[Transferee Name and Address]
The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.
[Name and signature block, with signature or purported signature of Beneficiary]
Date: ________________



E-2-1

--------------------------------------------------------------------------------




EXHIBIT F
RULES AND REGULATIONS
NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.
1.No Tenant Party shall encumber or obstruct the common entrances, lobbies,
elevators, sidewalks and stairways of the Building(s) or the Project or use them
for any purposes other than ingress or egress to and from the Building(s) or the
Project.
2.Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building(s) without Landlord’s prior written
consent. Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.
3.If Landlord objects in writing to any curtains, blinds, shades, screens,
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, and (a) such
window, door or windowsill is visible from the exterior of the Premises and (b)
such curtain, blind, shade, screen, hanging plant or other object is not
included in plans approved by Landlord, then Tenant shall promptly remove such
curtains, blinds, shades, screens, hanging plants or other similar objects at
its sole cost and expense.
4.No deliveries shall be made that impede or interfere with other tenants in or
the operation of the Project. Movement of furniture, office equipment or any
other large or bulky material(s) through the Project Common Area (and, during
any period when Tenant is not the sole tenant in the Building, the Building
Common Area) shall be restricted to such hours as Landlord may reasonably
designate and shall be subject to reasonable restrictions that Landlord may
impose.
5.Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) is allowed
by Applicable Laws. Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building(s) to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.
6.Tenant shall not use any method of heating or air conditioning other than that
present at the Project and serving the Premises as of the Term Commencement
Date.
7.Tenant shall not install any radio, television or other antennae; cell or
other communications equipment; or other devices on the roof or exterior walls
of the Premises except in accordance with the Lease. Tenant shall not interfere
with radio, television or other digital or electronic communications at the
Project or elsewhere.

F-1

--------------------------------------------------------------------------------




8.Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Project (other than within the
Premises) are prohibited. Tenant shall cooperate with Landlord to prevent such
activities by any Tenant Party.
9.Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises. Tenant shall not place in any such receptacle any material that
cannot be disposed of in the ordinary and customary manner of trash, garbage and
Hazardous Materials disposal. Any Hazardous Materials transported through Common
Areas shall be held in secondary containment devices. Tenant shall be
responsible, at its sole cost and expense, for Tenant’s removal of its Hazardous
Materials.
10.The Premises shall not be used for lodging or for any improper, immoral or
objectionable purpose. No cooking shall be done or permitted in the Premises;
provided, however, that Tenant may use (a) equipment approved in accordance with
the requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and (c)
equipment shown on plans approved by Landlord; provided, further, that any such
equipment and microwave ovens are used in accordance with Applicable Laws.
11.Tenant shall not, without Landlord’s prior written consent, use the name of
the Project, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.
12.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.
13.Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.
14.Tenant shall not modify any locks to the Premises without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay. Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises.
15.Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.
16.Tenant shall not permit any animals in the Project, other than for guide
animals or for use in laboratory experiments.
17.Bicycles shall not be taken into the Building(s) except into areas designated
by Landlord.
18.The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be deposited therein.
19.Discharge of industrial sewage shall only be permitted if Tenant, at its sole
expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.

F-2

--------------------------------------------------------------------------------




20.Smoking is prohibited inside the Building, but is permitted in designated
outdoor areas of the Project.
21.The Project’s hours of operation are currently 24 hours a day, seven days a
week.
22.Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.
23.Tenant, at Tenant’s sole cost and expense, shall cause the Premises to be
exterminated on a monthly basis to Landlord’s reasonable satisfaction and shall
cause all portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily in a manner reasonably
satisfactory to Landlord, and to be treated against infestation by insects,
rodents and other vermin and pests whenever there is evidence of any
infestation. Tenant shall not permit any person to enter the Premises or the
Project for the purpose of providing such extermination services, unless such
persons have been approved by Landlord. If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility.
24.If Tenant desires to use any portion of the Common Area for a Tenant-related
event, Tenant must notify Landlord in writing at least ten (10) Business days
prior to such event on the form attached as Attachment 1 to this Exhibit, which
use shall be subject to Landlord’s prior written consent, not to be unreasonably
withheld, conditioned or delayed. Notwithstanding anything in this Lease or the
completed and executed Attachment to the contrary, Tenant shall be solely
responsible for setting up and taking down any equipment or other materials
required for the event, and shall promptly pick up any litter and report any
property damage to Landlord related to the event. Any use of the Common Area
pursuant to this Section shall be subject to the provisions of Article 28 of the
Lease.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease. Landlord reserves the right to make such other and
reasonable rules and regulations as, in its judgment, may from time to time be
needed for safety and security, the care and cleanliness of the Project, or the
preservation of good order therein; provided, however, that Tenant shall not be
obligated to adhere to such additional rules or regulations until Landlord has
provided Tenant with written notice thereof. Tenant agrees to abide by these
Rules and Regulations and any additional rules and regulations issued or adopted
by Landlord. Tenant shall be responsible for the observance of these Rules and
Regulations by all Tenant Parties.

F-3

--------------------------------------------------------------------------------




ATTACHMENT 1 TO EXHIBIT F
REQUEST FOR USE OF COMMON AREA
[TENANT LETTERHEAD]
VIA [_______]
[Date]
BMR-Wateridge LP
17190 Bernardo Center Drive
San Diego, California 92128
Attn: Senior Director, West Coast Operations
Re:    Notice of Request to Use Common Area
To Whom It May Concern:
Inovio Pharmaceuticals, Inc. requests that it have use of the common area as
described below:
Event Description:                                        
Date:                                                
Location at Property:                                        
Number of Attendees:                                        
Open to the Public?    [___] YES    [___] NO
Food and/or Beverages?    [___] YES    [___] NO
If YES:
•
will alcohol be served (Note: Proof of an insurance endorsement for serving
alcohol must be provided)    [___] YES    [___] NO

•
please describe:                                

Other Amenities (tent, band, etc.):                                
Other Event Details:                                        
Please let us know at your earliest convenience whether such use is approved.
Sincerely,

F-1-1

--------------------------------------------------------------------------------




[Name]
[Title]
To Be Completed by Landlord:
[___] APPROVED    DENIED [___]
The following conditions apply to approval (if approved):
1.                                                
2.                                                
3.                                                
4.                                                
5.                                                
BMR-WATERIDGE LP
By:                        
Name:                        
Its:                        
Date:                        

F-2

--------------------------------------------------------------------------------




EXHIBIT G
INTENTIONALLY OMITTED





G-1

--------------------------------------------------------------------------------




EXHIBIT H
TENANT’S PROPERTY

H-1

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF ESTOPPEL CERTIFICATE
To:    BMR-Wateridge LP
17190 Bernardo Center Drive
San Diego, California 92128
Attention: Vice President, Real Estate Legal
BioMed Realty, L.P.
17190 Bernardo Center Drive
San Diego, California 92128
Re:
Certain premises (the “Premises”) at 1480 Wateridge Circle Drive, San Diego,
California (the “Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:
1.Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of [_______], 20[__]. The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows: [_______]], and
there are no other agreements, written or oral, affecting or relating to
Tenant’s lease of the Premises or any other space at the Property. The lease
term expires on [_______], 20[__].
2.Tenant took possession of the Premises, currently consisting of [_______]
square feet, on [_______], 20[__], and commenced to pay rent on [_______],
20[__]. Tenant has full possession of the Premises, has not assigned the Lease
or sublet any part of the Premises, and does not hold the Premises under an
assignment or sublease[, except as follows: [_______]].
3.All base rent, rent escalations and additional rent under the Lease have been
paid through [_______], 20[__]. There is no prepaid rent[, except $[_______]][,
and the amount of security deposit is $[_______] [in cash][OR][in the form of a
letter of credit]]. Tenant currently has no right to any future rent abatement
under the Lease.
4.Base rent is currently payable in the amount of $[_______] per month.
5.Tenant is currently paying estimated payments of additional rent of $[_______]
per month on account of real estate taxes, insurance, management fees and common
area maintenance expenses.
6.All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except [_______]],
and all allowances to be paid to Tenant, including allowances for tenant
improvements, moving expenses or other items, have been paid.
7.The Lease is in full force and effect, free from default and free from any
event that could become a default under the Lease, and Tenant has no claims
against the landlord or offsets

I-1

--------------------------------------------------------------------------------




or defenses against rent, and there are no disputes with the landlord. Tenant
has received no notice of prior sale, transfer, assignment, hypothecation or
pledge of the Lease or of the rents payable thereunder[, except [_______]].
8.[Tenant has the following expansion rights or options for the Property:
[_______].][OR][Tenant has no rights or options to purchase the Property.]
9.To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of Tenant in, on or around the Premises or
the Project in violation of any environmental laws.
10.The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is acquiring the Property in reliance on this
certificate and that the undersigned shall be bound by this certificate. The
statements contained herein may be relied upon by [INSERT NAME OF PURCHASER OR
LENDER, AS APPROPRIATE], [LANDLORD], BioMed Realty, L.P., BioMed Realty Trust,
Inc., and any [other] mortgagee of the Property and their respective successors
and assigns.
Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.
Dated this [____] day of [_______], 20[__].
INOVIO PHARMACEUTICALS, INC.,
a Delaware corporation




By:                    
Name:                    
Title:                    



I-2

--------------------------------------------------------------------------------




EXHIBIT J
[Intentionally omitted]



J-1